THE SYMBOL “[--]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS
BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii)
WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

INVENTORY PURCHASE AGREEMENT

DATED AS OF October 28, 2020

by and among

VOICE COMM, LLC

and

TESSCO TECHNOLOGIES INCORPORATED,

TESSCO COMMUNICATIONS INCORPORATED

and

TESSCO INCORPORATED









--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article 1 PURCHASE AND SALE OF PURCHASED ASSETS‌1

1.1Sale and Purchase‌1

1.2Purchased Assets‌2

1.3Excluded Assets‌2

Article 2 CONSIDERATION AND MANNER OF PAYMENT‌2

2.1Purchase Price‌2

2.2Assumed Liabilities‌3

2.3Excluded Liabilities‌3

2.4Inventory Closing True-Up Adjustment‌3

2.5Inventory Post-Closing Purchase Price Adjustment‌5

2.6Late Payments‌7

2.7Allocation of Purchase Price‌7

Article 3 SELLERS’ REPRESENTATIONS AND WARRANTIES‌7

3.1Organization and Authority‌8

3.2Title to Purchased Assets‌8

3.3Litigation‌8

3.4Compliance with Applicable Laws‌8

3.5Intellectual Property‌8

3.6No Conflict‌10

3.7Conduct of Retail Business‌10

3.8Licenses and Permits‌10

3.9Health, Safety and Environment‌10

3.10Personnel Agreements, Plans and Arrangements‌11

3.11Finders’ Fees‌11

3.12Product Liability‌11

3.13Financial Information‌11

3.14COVID-19 Pandemic‌11

3.15No Other Representations and Warranties‌12

Article 4 BUYER’S REPRESENTATIONS AND WARRANTIES‌12

4.1Organization‌12

4.2Authorization‌12

4.3No Conflict‌12

4.4Finders’ Fees‌12

4.5Sufficiency of Funds‌12

4.6Solvency‌13

4.7Litigation‌13

4.8No Other Representations or Warranties‌13

Article 5 CLOSING‌13

5.1Time and Place‌13

5.2Deliveries of Sellers‌13



--------------------------------------------------------------------------------

5.3Deliveries of Buyer‌14

5.4Conditions to Closing‌15

Article 6 COVENANTS‌17

6.1Restrictive Covenants‌17

6.2Further Assurances; Consent of Third Parties; Excluded Ventev Inventory‌20

6.3Ventev Royalty Arrangement and Ventev Website‌22

6.4Inventory Storage and Shipment; Freight Costs‌24

6.5Returns‌24

6.6Prepaid Apple Connectors‌26

6.7Vendors‌27

6.8Transfer Taxes‌28

6.9Investigation; Confidential Information‌29

6.10European Inventory‌31

6.11Operation of the Business‌31

6.12No Solicitation of Acquisition Proposals‌31

6.13Warranty Matters‌32

6.14In-Transit Inventory‌32

6.15Transition Services‌33

Article 7 TERMINATION‌33

7.1Termination Events‌33

7.2Effect of Termination‌35

Article 8 INDEMNIFICATION‌36

8.1Indemnification by Sellers‌36

8.2Indemnification by Buyer‌37

8.3Indemnification Procedure for Third Party Claims‌37

8.4Failure to Give Timely Notice‌39

8.5Survival of Representations, Warranties and Covenants; Time Limits on
Indemnification Obligations‌39

8.6Limitations on Indemnity‌39

8.7Materiality‌40

8.8Exclusive Remedy‌41

8.9Adjustments to Purchase Price‌41

8.10Setoff‌41

Article 9 MISCELLANEOUS‌41

9.1Notices, Consents, etc‌41

9.2Public Announcements‌42

9.3Severability‌43

9.4Amendment and Waiver‌43

9.5Counterparts‌43

9.6Execution and Delivery‌43

9.7Expenses‌43

9.8Governing Law; Venue‌43

9.9Waiver of Jury Trial‌44



--------------------------------------------------------------------------------

9.10Headings‌44

9.11Assignment‌44

9.12Definitions‌44

9.13Entire Agreement‌49

9.14Third Parties‌49

9.15Interpretative Matters‌49

9.16No Strict Construction‌49

9.17Knowledge‌49

9.18Schedules‌49

9.19Injunctive Relief; Specific Performance‌50





--------------------------------------------------------------------------------

GLOSSARY OF DEFINED TERMS

“Accountants”‌Section 2.4(c)

“Acquisition Proposal”‌Section 9.12

“Affiliate”‌Section 9.12

“Affiliated Group”‌Section 9.12

“Aggregate Proceeds”‌Section 2.5(d)

“Agreement”‌Introduction

“Assigned Ventev Mobile Intellectual Property”‌Section 6.3(a)

“Assumed Contracts”‌Section 1.2(b)

“Assumed Liabilities”‌Section 2.2

“Audit”‌Section 6.3(c)

“Bill of Sale”‌Section 5.2(a)

“Business Day”‌Section 9.12

“Buyer”‌Introduction

“Buyer Cure Period”‌Section 7.1(d)

“Buyer Indemnified Party”‌Section 8.1

“Calendar Quarter”‌Section 9.12

“Cap Amount”‌Section 8.6(a)

“Claim Notice”‌Section 8.3

“Closing”‌Section 5.1

“Closing Date”‌Section 5.1

“Closing Schedule”‌Section 2.4(a)

“Code”‌Section 9.12

“Collateral Source” ‌Section 8.6(f)

“Competing Business”‌Section 6.1(b)

“Contract Year”‌Section 9.12

“COVID-19”‌Section 9.12

“COVID-19 Pandemic”‌Section 9.12

“Current Ventev Power Segment”‌Section 6.3(b)

“Deductible Amount”‌Section 8.6(a)

“Defense Counsel”‌Section 8.3

“Defense Notice”‌Section 8.3

“Deposit Amount”‌Section 2.1(a)

“Environmental and Safety Requirements”‌Section 3.9

“Estimated Inventory Value”‌Section 9.12

“Excess Returned Inventory”‌Section 6.5(b)

“Excluded Assets”‌Section 1.3

“Excluded European Inventory” ‌Section 6.10

“Excluded Inventory”‌Section 9.12

“Excluded Inventory Closing”‌Section 6.7(a)

“Excluded Liabilities”‌Section 2.3

“Excluded Ventev Inventory”‌Section 6.2(e)

“Exercise Notice”‌Section 6.7(a)

“Final Inventory Value”‌Section 2.4(a)

“Financial Information”‌Section 3.13

“Fundamental Representations”‌Section 8.5



--------------------------------------------------------------------------------

“GAAP”‌Section 9.12

“Governmental Authority”‌Section 9.12

“Governmental Order”‌Section 9.12

“Hazardous Wastes”‌Section 9.12

“Indemnified Party”‌Section 8.3

“Indemnifying Party”‌Section 8.3

“Intellectual Property Assignment Agreements”‌Section 5.2(e)

“Intellectual Property Coexistence Agreements”‌Section 5.2(d)

“Intellectual Property Registration Division Requests”‌Section 5.2(f)

“Inventory”‌Section 9.12

“Inventory Holdback Amount”‌Section 9.12

“Law”‌Section 9.12

“Liabilities”‌Section 9.12

“Licensed Ventev Mobile Intellectual Property”‌Section 6.3(a)

“Liens”‌Section 9.12

“Losses”‌Section 9.12

“Lowest Cost Value”‌Section 6.5(a)(ii)

“Mobile Website”‌Section 6.3(f)

“Net Sales Proceeds”‌Section 9.12

“Non-Compete Fee”‌Section 6.1(g)

“Non-Power Accessories”‌Section 6.3(b)

“Non-Ventev In-Transit Inventory”‌Section 6.14(a)

“Nonassignable Asset”‌Section 6.2(c)

“Other Adjustment Inventory”‌Section 2.5(a)

“Other Adjustment Returned Inventory”‌Section 2.5(a)

“Organizational Documents”‌Section 9.12

“Outside Date”‌Section 7.1(b)

“Overpayment Amount”‌Section 2.4(d)

“Parent”‌Introduction

“Parties”‌Introduction

“Person”‌Section 9.12

“Power Accessories”‌Section 6.3(b)

“Prepayment Amount”‌Section 6.6

“Protest Date”‌Section 2.4(b)

“Protest Notice”‌Section 2.4(b)

“Purchase Price”‌Section 2.1

“Purchase Price Adjustment Period”‌Section 2.5(b)

“Purchased Assets”‌Section 1.2

“Qualified Acquiror”‌Section 6.1(g)

“Recovery Costs”‌Section 8.6(f)

“Restricted Period”‌Section 6.1(b)

“Retail Business”‌Recital B

“Retail Business Employees”‌Section 3.10

“Retained Businesses”‌Recital D

“Return Period”‌Section 6.5(a)

“Returned Inventory”‌Section 6.5(a)



--------------------------------------------------------------------------------

“Royalty”‌Section 6.3(b)

“Royalty Term”‌Section 6.3(b)

“SEC”‌Recital A

“Seller Entities”‌Recital A

“Seller” or “Sellers”‌Introduction

“Seller Cure Period”‌Section 7.1(c)

“Seller Indemnified Party”‌Section 8.2

“Seller Taxes”‌Section 9.12

“SKU”‌Section 9.12

“Specified Vendors”‌Section 6.7

“Tax”‌Section 9.12

“Tax Return”‌Section 9.12

“Termination Payment”‌Section 7.2(a)

“Territory”‌Section 6.1(b)

“Tessco”‌Introduction

“Tessco Communications”‌Introduction

“Third Party Claim”‌Section 8.3

“Tessco Labeled Inventory”‌Section 2.4(a)

“Transaction Documents”‌Section 9.12

“Transfer Taxes”‌Section 6.8

“Transition Ventev Inventory”‌Section 9.12

“Transition Ventev Inventory Amount”‌Section 9.12

“Treasury Regulations”‌Section 9.12

“Underpayment Amount”‌Section 2.4(d)

“Valuation Model”‌Section 2.5(a)

“Ventev Mobile Intellectual Property”‌Section 6.3(a)

“Ventev Products”‌Section 2.5(a)

“Ventev Returned Inventory”‌Section 2.5(a)

“Ventev Intellectual Property”‌Section 3.5(a)

“Ventev Website”‌Section 6.3(f)

“Warehoused Inventory”‌Section 6.4(a)



List of Exhibits

Exhibit AForm of Bill of Sale

Exhibit BForm of Intellectual Property Coexistence Agreement

Exhibit C-1Form of Trademark Assignment Agreement

Exhibit C-2Form of Nunc Pro Tunc Trademark Assignment

Exhibit C-3Form of Partial Trademark Assignment - Canada

Exhibit C-4 Form of Patent Assignment Agreement

Exhibit DForm of Intellectual Property Registration Division Request



List of Schedules



Schedule 1.2(b)Assumed Contracts

Schedule 1.2(c)Records, Marketing Materials and Customer Lists



--------------------------------------------------------------------------------

Schedule 1.2(d)Ventev Products Quality Control Equipment and Software

Schedule 2.2(b)Assumed Liabilities

Schedule 2.4(a)Form of Closing Schedule

Schedule 2.5(a)Valuation Model Inventory

Schedule 3.2(a)Title to Purchased Assets

Schedule 3.2(b)Purchased Assets Locations

Schedule 3.3Litigation

Schedule 3.5(a)Intellectual Property

Schedule 3.6No Conflict

Schedule 3.7(a)Conduct of Retail Business

Schedule 3.10(a)Personnel Agreements

Schedule 3.10(b)Employment Claims

Schedule 3.12(a)Product Liability

Schedule 3.12(b)Ventev Products Standard Warranty

Schedule 3.13Financial Information

Schedule 6.1(c)Non-Solicitation

Schedule 6.2(c)Operational Transition

Schedule 6.3(a)Assigned Ventev Mobile Intellectual Property

Licensed Ventev Mobile Intellectual Property

Schedule 6.4(a)Warehoused Inventory

Schedule 6.4(b)Inventory Terms of Movement

Schedule 6.7Specified Vendors

Schedule 6.15Transition Services







--------------------------------------------------------------------------------

INVENTORY PURCHASE AGREEMENT

This INVENTORY PURCHASE AGREEMENT (this “Agreement”), dated as of October 28,
2020, is by and among Voice Comm, LLC, a Delaware limited liability company
(“Buyer”), TESSCO Technologies Incorporated, a Delaware corporation (“Parent”),
TESSCO INCORPORATED, a Delaware corporation (“Tessco”), and TESSCO
COMMUNICATIONS INCORPORATED, a Delaware corporation (“Tessco Communications” and
together with Parent and Tessco, “Sellers” or individually, a “Seller”). Buyer
and Sellers are referred to together as the “Parties.” Certain capitalized terms
used herein shall have the meaning given to such terms in Section 9.12 below.

RECITALS

A.Parent and its subsidiaries, including, without limitation, Tessco and Tessco
Communications (collectively, the “Seller Entities”), collectively are a
value-added technology distributor, manufacturer, and solutions provider serving
commercial and retail customers in the wireless infrastructure and mobile device
accessories markets as described in greater detail in Parent’s filings with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Securities Exchange Act of 1934, as amended, and has securities listed for
trading on the Nasdaq Global Market.

B.Prior to the consummation of the transactions contemplated under this
Agreement, one area of business which the Seller Entities were engaged was that
of manufacturing, marketing, selling and/or distributing mobile device
accessories to retail customers (the “Retail Business”).

C.Sellers wish to sell and assign to Buyer, and Buyer wishes to purchase and
assume from Sellers, the Purchased Assets (as defined below) and the Assumed
Liabilities (as defined below), all on the terms and conditions hereinafter set
forth.

D.All of the Seller Entities’ assets and businesses, other than the Purchased
Assets or Assumed Liabilities (collectively, the “Retained Businesses”), shall
not be included in the transactions contemplated herein.

NOW, THEREFORE, in consideration of the mutual covenants of the Parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereby agree as
follows:

Article 1 
PURCHASE AND SALE OF PURCHASED ASSETS
1.1Sale and Purchase. Upon the terms and subject to the conditions set forth in
this Agreement, and in reliance on the respective representations and warranties
of the Parties, Sellers agree to sell, convey, assign, transfer and deliver the
Purchased Assets to Buyer, free and clear of all Liens, and Buyer agrees to
purchase the Purchased Assets from Sellers, free and clear of all Liens, on the
Closing Date (unless a different date is specified herein) in accordance with
the provisions of this Agreement.



--------------------------------------------------------------------------------

1.2Purchased Assets. The term “Purchased Assets” means all of Sellers’ right,
title and interest in and to:
(a)all Inventory;
(b)all contract rights with respect to the contracts set forth on Schedule
1.2(b) (collectively, the “Assumed Contracts”);
(c)the records, marketing materials, customer lists, books and records, and
accounting records, in each case to the extent listed on Schedule 1.2(c);
(d)the equipment and software used for quality control purposes related to the
Ventev Products, in each case to the extent listed on Schedule 1.2(d);
(e)the Ventev Mobile Intellectual Property; and
(f)all rights to claims, causes of action (including the right to sue, assert
claims and seek remedies), warranties, indemnities, rights of recovery
(including the right to retain any damages, settlements and other amounts), and
rights of set-off, made or asserted against any Person after the Closing
relating to the items listed above, whether arising from actions or conditions
occurring prior to, on, or after the Closing Date.
1.3Excluded Assets. Notwithstanding anything to the contrary contained herein,
other than the Purchased Assets, Buyer is not buying, and Sellers are not
selling, pursuant to this Agreement, any other assets related to or used in the
Retail Business or the Retained Businesses or otherwise owned by Sellers or any
of their Affiliates (all such other assets collectively being referred to as the
“Excluded Assets”).
Article 2 
CONSIDERATION AND MANNER OF PAYMENT
2.1Purchase Price. The aggregate consideration for the purchase of the Purchased
Assets shall be the sum of (i) $5,000,000, plus (ii) the Transition Ventev
Inventory Amount, plus (iii) the Final Inventory Value, plus (iv) the
post-closing Inventory Purchase Price adjustment payment contemplated by Section
2.5 (as may be adjusted herein, the “Purchase Price”) which shall be payable as
follows:
(a)Deposit. On or prior to the date hereof, Buyer will pay (or cause to be paid)
to Sellers, in cash by wire transfer of immediately available funds to the bank
account(s) designated by Sellers, an aggregate amount equal to $1,000,000 (the
“Deposit Amount”).
(b)Cash. On the Closing Date, Buyer will pay (or cause to be paid) to Sellers,
in cash by wire transfer of immediately available funds to the bank account(s)
designated by Sellers, an aggregate amount equal to (i) $5,000,000, plus

2



--------------------------------------------------------------------------------

(ii) the Transition Ventev Inventory Amount, plus (iii) the Estimated Inventory
Value, minus (iv) the Inventory Holdback Amount, minus (v) the Deposit Amount.
(c)Inventory Post-Closing Purchase Price Adjustment. Buyer will pay (or cause to
be paid) the purchase price adjustment payments in the amounts and on the dates
specified in Section 2.5.

On or before the Closing Date, the Parties shall jointly prepare a certificate
certifying the Estimated Inventory Value as of the Closing. The form of such
certificate is set forth on Schedule 2.4(a) and shall be used to determine the
cash payment to be delivered on the Closing Date pursuant to Section
2.1(b)(iii). In all cases, the Estimated Inventory Value will be determined
using the “buckets” in the Valuation Model (as defined below). For the avoidance
of doubt, the Tessco Labeled Inventory shall not be included in such certificate
or included in the Estimated Inventory Value.

2.2Assumed Liabilities. On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Buyer will assume and agree to pay, perform and
discharge when due the following Liabilities of Sellers (the “Assumed
Liabilities”): (a) Liabilities arising under the Assumed Contracts after the
Closing Date, other than any Liability relating to or arising from any breach,
or event, circumstance or condition that with notice, lapse of time or both
would constitute or result in a breach, by Sellers, on or before the Closing
Date, of any of their obligations thereunder, and (b) Liabilities arising under
the purchase orders set forth on Schedule 2.2(b) for any Transition Ventev
Inventory (other than Excluded Ventev Inventory) which has been ordered but is
in production or in transit as of the Closing; provided, however, that such
Liabilities shall be considered Assumed Liabilities only when such Transition
Ventev Inventory included in such purchase order is received by Buyer, as
further provided in Section 6.14. Buyer agrees and acknowledges that it shall be
exclusively liable for and satisfy all of the Assumed Liabilities.
2.3Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement or any Transaction Document, and regardless of whether such
Liability is disclosed in this Agreement, in any of the Transaction Documents,
on any Schedule hereto or thereto or otherwise, and regardless of Buyer’s, or
any of its Affiliate’s or their respective directors’, managers’, officers’,
employees’, agents’ or representatives’ knowledge or awareness of any Liability,
whether learned in connection with Buyer’s due diligence investigation of the
Retail Business and the Purchased Assets or otherwise, except for the Assumed
Liabilities expressly set forth in Section 2.2, Buyer will not assume, agree to
pay, perform or discharge or in any way be responsible for any Liabilities of
Sellers (with all such Liabilities being referred to herein as the “Excluded
Liabilities”). Sellers agree and acknowledge that they shall be exclusively
liable for and satisfy all of the Excluded Liabilities.
2.4Inventory Closing True-Up Adjustment.
(a)Post-Closing Physical Inventory Count. As promptly as practicable, but in no
event later than fourteen (14) Business Days, following the Closing Date, Buyer
and Sellers shall finalize the physical count of the Inventory to determine the
quantity of such Inventory and the corresponding value of such Inventory, in the

3



--------------------------------------------------------------------------------

aggregate, in each case as of the Closing (including, for this purpose, the
value of all Non-Ventev In-Transit Inventory received by Buyer after the Closing
as contemplated by Section 6.14(a)) (the “Final Inventory Value”). The physical
count of the Inventory shipped from Sellers to Buyer from and after the date
hereof shall be counted and certified at the point of shipment, and Inventory
which Sellers continue to hold for Buyer from and after Closing pursuant to
Section 6.4 shall be jointly counted by the Parties at Sellers’ warehouse. In
all cases the Final Inventory Value will be determined using the “buckets” in
the Valuation Model (as defined below). On or before the date that is thirty
(30) days following the Closing Date, Buyer or its representatives shall prepare
a schedule in the form of Schedule 2.4(a) setting forth Buyer’s determination of
the Final Inventory Value (the “Closing Schedule”) and shall deliver the Closing
Schedule to Sellers. Inventory shall only be included in the Final Inventory
Value on the Closing Schedule if it is saleable as new in the ordinary course of
business, undamaged, in the original vendor’s packaging and finished. The
Closing Schedule will use the same format and methodology as used in calculating
the Estimated Inventory Value pursuant to Section 2.1. Any Inventory which
contains Sellers’ custom labeling (which Sellers shall use their commercially
reasonable efforts to remove prior to Closing) shall not be deemed to be
saleable as new in the ordinary course of business and undamaged and shall not
initially be included in the Final Inventory Value but will be listed on the
Closing Schedule at zero value (the “Tessco Labeled Inventory”). The Closing
Schedule also shall include a list of any Tessco Labeled Inventory. During
Sellers’ thirty (30) day review period of the Closing Schedule, as described in
Section 2.4(b), Sellers will have the opportunity to remove any custom labeling
at their own cost and expense and, upon such removal, the Parties agree that
such Inventory would be included in the Final Inventory Value (so long as it is
thereafter saleable as new in the ordinary course of business and undamaged), in
each case using the applicable “buckets” from the Valuation Model. For the
avoidance of doubt, in no event will Sellers’ right to cure any Tessco Labeled
Inventory as set forth above extend any of the time periods or deadlines set
forth in this Section 2.4.
(b)Protest Notice. Upon receipt of the Closing Schedule, Sellers will be given
reasonable access upon reasonable notice to Buyer’s relevant books, records and
personnel during business hours for the purpose of verifying the Final Inventory
Value and the Closing Schedule. Prior to the date which is thirty (30) days
after Buyer’s delivery of the Closing Schedule (the “Protest Date”), Sellers may
deliver written notice to Buyer (the “Protest Notice”) setting forth any
objections which Sellers may have to the Closing Schedule. The sole permissible
grounds for objection shall be that the Final Inventory Value was not calculated
in accordance with the requirements set forth in Section 2.4(a); provided,
however, the Parties agree that any Non-Ventev In-Transit Inventory received by
Buyer pursuant to Section 6.14(a) from and after the Closing, including during
Sellers’ thirty (30) day review period of the Closing Schedule, shall be
included in Sellers’ Protest Notice and shall thereafter be included as part of
the Final Inventory Value. The Protest Notice shall specify in reasonable detail
any contested amounts and the basis therefor and shall include a schedule in the
form of Schedule 2.4(a) setting forth Sellers’ determination of the Final
Inventory Value, including the value of

4



--------------------------------------------------------------------------------

any Non-Ventev In-Transit Inventory received after the Closing pursuant to
Section 6.14(a). If a Protest Notice is not delivered prior to the Protest Date,
the Final Inventory Value as set forth on the Closing Schedule shall be final,
binding and non-appealable by Sellers. If a Protest Notice is delivered prior to
the Protest Date, any amounts not disputed therein shall be final, binding and
non-appealable by Sellers.
(c)Resolution of the Protest. If Buyer and Sellers are unable to resolve any
disagreement with respect to the Closing Schedule and the determination of the
Final Inventory Value set forth therein within thirty (30) days following
Buyer’s receipt of the Protest Notice, then only the amounts in dispute will be
referred to BDO (the “Accountants”) for final determination as soon as
practicable under the circumstances (and in any event no later than sixty (60)
days after such referral). The determination by the Accountants of the amounts
in dispute shall be based solely on presentations by Buyer and Sellers and their
respective representatives, and shall not involve the Accountants’ independent
review. Any determination by the Accountants shall not be outside the range
defined by the respective amounts in the Closing Schedule proposed by Buyer and
Sellers’ proposed adjustments thereto set forth in the Protest Notice, and such
determination shall be final, binding and non-appealable. Buyer and Sellers
shall each bear the percentage of the fees and expenses of the Accountants equal
to the proportion (expressed as a percentage and determined by the Accountants)
of the dollar value of the disputed amounts determined in favor of the other
Party by the Accountants.
(d)Final Inventory Value Adjustment. Within five (5) Business Days after the
final determination of the Final Inventory Value in accordance with this Section
2.4: (i) if the Estimated Inventory Value is greater than the Final Inventory
Value (such amount, the “Overpayment Amount”), then Buyer shall retain such
Overpayment Amount from the Inventory Holdback Amount and Buyer shall pay to
Sellers the remainder of the Inventory Holdback Amount, in cash by wire transfer
of immediately available funds; provided, however, that if the Inventory
Holdback Amount is less than the Overpayment Amount, Buyer shall retain the
entire Inventory Holdback Amount and Sellers shall pay to Buyer an amount equal
to the difference between the Inventory Holdback Amount and the Overpayment
Amount, in cash by wire transfer of immediately available funds to an account
designated by Buyer; (ii) if the Estimated Inventory Value is less than the
Final Inventory Value (such amount, the “Underpayment Amount”) then Buyer shall
pay to Sellers an amount equal to such Underpayment Amount plus the entire
Inventory Holdback Amount, in cash by wire transfer of immediately available
funds to an account designated by Sellers; and (iii) if the Estimated Inventory
Value equals the Final Inventory Value, then there shall be no adjustment to the
Estimated Inventory Value paid at the Closing and Buyer shall pay to Sellers the
entire Inventory Holdback Amount, in cash by wire transfer of immediately
available funds to an account designated by Sellers.
2.5Inventory Post-Closing Purchase Price Adjustment.

5



--------------------------------------------------------------------------------

(a)Generally. Following the Closing, Buyer shall pay to Sellers purchase price
adjustment payments associated with sales by Buyer after the Closing of the
following Inventory: (i) mobile-device accessory Ventev-branded Inventory (the
“Ventev Products”), including any Ventev Products which constituted Returned
Inventory (the “Ventev Returned Inventory”), but in each case excluding
Transition Ventev Inventory, and (ii) Inventory in the “buckets” in the
Valuation Model set forth on Schedule 2.5(a) (the “Valuation Model”) that has a
[--] (the “Other Adjustment Inventory”), including any such Other Adjustment
Inventory which constitutes Returned Inventory (“Other Adjustment Returned
Inventory”), but in each case excluding the Inventory in the “buckets” on line
items [--] in the Valuation Model.
(b)Term. The term of such purchase price adjustment (the “Purchase Price
Adjustment Period”) shall be [--] following the Closing in the case of the
Ventev Products and Ventev Returned Inventory, and [--] following the Closing in
the case of the Other Adjustment Inventory and Other Adjustment Returned
Inventory (in each case, without any extension based on when any such Returned
Inventory was actually received by Buyer).
(c)Percentage. The post-Closing purchase price adjustment percentage shall be
(i) for the Ventev Products and Ventev Returned Inventory[--] to Sellers and
[--] to Buyer, and (ii) for the Other Adjustment Inventory and Other Adjustment
Returned Inventory, [--] to Sellers and [--] to Buyer.
(d)Calculation. The amount subject to the post-Closing purchase price adjustment
shall be the Net Sales Proceeds actually received by Buyer from sales or other
disposition of the applicable Inventory or received by Buyer from a vendor due
to the return of the applicable Inventory (the “Aggregate Proceeds”) (i) in the
case of Ventev Products and Other Adjustment Inventory, in excess of the [--]
amount in the Valuation Model for such bucket of Inventory, (ii) in the case of
Ventev Returned Inventory and Other Adjustment Returned Inventory, [--] as set
forth in Section 6.5 and (iii) in either case in respect of sales, dispositions
or receipts for which the applicable third party is contractually obligated (by
accepted purchase order or otherwise) to make payment during the Purchase Price
Adjustment Period pursuant to payment terms which are consistent with the past
practices of the Retail Business, so long as the Aggregate Proceeds in respect
thereof are received no later than [--] after the end of the applicable Purchase
Price Adjustment Period.
(e)Cap. Buyer’s obligation to make post-Closing purchase price adjustment
payments to Sellers for each bucket of Inventory shall cease when Sellers have
received for such bucket of Inventory total consideration (in the form of the
Purchase Price payments payable under Sections 2.1(iii) and 2.1(iv)) equal to
the column titled [--]for such Inventory based on the actual value of such
Inventory, in each case, as set forth in the Valuation Model.
(f)Payment. Buyer shall pay to Sellers the post-Closing purchase price
adjustment payments (i) in the case of Ventev Products and Other Adjustment

6



--------------------------------------------------------------------------------

Inventory, within thirty (30) days of the end of each Calendar Quarter following
the Closing with respect to sales of the applicable Inventory (and receipt of
Net Sales Proceeds therefor) during such Calendar Quarter (with the first
payment to be for the Calendar Quarter ended [--]), but in each case only after
Buyer has recouped [--], (ii) in the case of Ventev Returned Inventory and Other
Adjustment Returned Inventory, within thirty (30) days after the end of [--]
Purchase Price Adjustment Period, respectively, but in each case only after
Buyer has recouped [--], and (iii) in the case of Aggregate Proceeds received
within three (3) months after the end of the applicable Purchase Price
Adjustment Period, within thirty (30) days of the end of such three (3)-month
period.
(g)Existing Buyer Inventory. With respect to sales of Inventory post-Closing
that have the same SKUs as existing Buyer inventory as at Closing, a listing of
which Buyer shall deliver to Sellers on or before the Closing Date, for purposes
of the post-Closing purchase price adjustment, such sales of SKUs shall be
allocated [--] to sales of Inventory (with the Aggregate Proceeds thereof
subject to the post-Closing purchase price adjustment) and [--] to sales of
existing Buyer inventory (with such amount not subject to the post-Closing
purchase price adjustment). For clarification purposes, all Transition Ventev
Inventory shall be considered part of Buyer’s inventory for the immediately
preceding sentence once received by Buyer. To the extent the allocation method
in this Section 2.5(g) results in a depletion of existing Buyer inventory of
such SKU to zero, any further sales of such SKU will be allocated [--] to sales
of Inventory (with the Aggregate Proceeds thereof subject to the post-Closing
purchase price adjustment).
2.6Late Payments. The Parties agree that any payments finally determined to be
owing from Buyer to Sellers, or from Sellers to Buyer, pursuant to this Article
2 or otherwise, that are not timely made for any reason the unpaid amount shall
accrue interest at the rate of [--]from the date such amount becomes due and
owing until the date paid.
2.7Allocation of Purchase Price. The Parties agree that the entirety of the
Purchase Price is allocable to the Inventory; provided, however, that [--] shall
be allocated to the covenants set forth in Section 6.1. No Party shall take any
position inconsistent with the provisions of this Section 2.7 on any Tax Return,
in any proceeding before any Governmental Authority, in any report made for Tax
purposes, or otherwise, unless required to do so by a final “determination”
(within the meaning of Section 1313(a) of the Code).
Article 3 
SELLERS’ REPRESENTATIONS AND WARRANTIES

Except as set forth in the applicable section or subsection of the Disclosure
Schedules (or any other referenced section of subsection of the Disclosure
Schedules if it is readily apparent on the face of such disclosure that the
disclosure applies to such other referenced section or subsection), Sellers
hereby jointly and severally represent and warrant to Buyer as follows:

7



--------------------------------------------------------------------------------

3.1Organization and Authority. Each Seller is a corporation, duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Each Seller has full power, right and authority to enter into and perform such
Seller’s obligations under this Agreement and each of the Transaction Documents
to which such Seller is a party. The execution, delivery and performance by each
Seller of this Agreement and each of the Transaction Documents to which such
Seller is a party has been duly and properly authorized by all requisite action
in accordance with applicable Laws and with the Organizational Documents of such
Seller. This Agreement, and each of the Transaction Documents to which each
Seller is a party, have been duly executed and delivered by each Seller and
(assuming due authorization, execution and delivery by Buyer) are the valid and
binding obligation of such Seller and are enforceable against such Seller in
accordance with their respective terms, except as enforceability may be affected
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).
3.2Title to Purchased Assets.
(a)Except as set forth on Schedule 3.2(a), Sellers have good title to all of the
Purchased Assets, free and clear of Liens. Sellers have the full power and
authority to carry on the Retail Business as it is now being conducted and to
own or hold under lease the properties and assets Sellers now own or hold under
lease related to the Retail Business. Sellers have the right to convey, and upon
the consummation of the transactions contemplated by this Agreement, Sellers
will have conveyed and Buyer will be vested with, good title in and to the
Purchased Assets being sold by Sellers hereunder, free and clear of all Liens.
(b)The Purchased Assets are held by Sellers at the locations listed on Schedule
3.2(b) under the lease, consignment agreement or other arrangement described
thereon.
3.3Litigation. Except as set forth on Schedule 3.3, as of the date of this
Agreement there is no suit, action, proceeding, investigation, claim or order
pending or, to Sellers’ Knowledge, threatened against Sellers related to the
Purchased Assets before any Governmental Authority. Sellers are not subject to
any unsatisfied judgment, order or decree of any Governmental Authority related
to the Purchased Assets. Sellers are not engaged in any legal action to recover
monies due to Sellers or for damages sustained by Sellers related to the
Purchased Assets. There have been no litigation matters to which any Seller was
a party during the three (3) years preceding the date of this Agreement related
to the Purchased Assets.
3.4Compliance with Applicable Laws. Sellers are, and at all times during the
three (3) years prior to the date hereof has been, in compliance in all material
respects with all Laws applicable to the ownership and use of the Purchased
Assets as owned and operated by Sellers.
3.5Intellectual Property.

8



--------------------------------------------------------------------------------

(a)Schedule 3.5(a) sets forth a true, correct and complete list of all
intellectual property that is used in connection with, or otherwise related to,
the Ventev Products (the “Ventev Intellectual Property”). Sellers own and
possess all right, title and interest in and to the Ventev Intellectual
Property, and all information, approvals, certifications, documents, drawings
and other items directly related to the Ventev Products. Sellers have taken all
reasonably necessary actions to maintain and protect each item of Ventev
Intellectual Property. Sellers have the right to assign all right, title and
interest in and to the Assigned Ventev Mobile Intellectual Property, and to
license the Licensed Ventev Mobile Intellectual Property, free and clear of all
Liens, according to the terms of this Agreement. The Ventev Mobile Intellectual
Property constitutes all of the intellectual property necessary for Buyer to
conduct its business as currently proposed to be conducted and engage in such
other conduct as contemplated herein and in a manner substantially consistent
with how Sellers engaged in such practices (as applicable) prior to the date
hereof. At the Closing, Buyer will have the right to use the Ventev Mobile
Intellectual Property on identical terms and conditions as Sellers enjoyed
immediately prior to the Closing. Sellers have not granted any other party any
right or license to use any of the Licensed Ventev Mobile Intellectual Property,
and from and after the Closing, Buyer shall have the exclusive right to use,
reproduce and otherwise exploit the Licensed Ventev Mobile Intellectual Property
in accordance with the terms and conditions of the Intellectual Property
Coexistence Agreement. The Ventev Intellectual Property is valid, in full force
and effect and has not expired or been cancelled, abandoned or otherwise
terminated, and payment of all applicable renewal and maintenance fees and
expenses in respect thereof, and all filings related thereto, have been duly
made. Except as set forth on Schedule 3.5(a), (i) no claim by any third party
contesting the validity, enforceability, use or ownership of the Ventev
Intellectual Property has been made, is currently outstanding or threatened, and
there is no reasonable basis for any such claim; (ii) neither Sellers nor any
registered agent of any Seller has received any notices of, or is aware of any
reasonable basis for an allegation of, any infringement or misappropriation by,
or conflict with, any third party with respect to the Ventev Intellectual
Property, nor have Sellers, or any registered agent of any Seller received any
notices of claims of infringement or misappropriation of or other conflict with
any intellectual property of any third party; (iii) Sellers have not infringed,
misappropriated or otherwise violated any intellectual property of any third
parties, or is aware of any infringement, misappropriation or conflict which
will occur as a result of the continued use of the Purchased Assets as presently
conducted or as currently proposed to be conducted; and (iv) to the Knowledge of
Sellers, no Person is infringing or otherwise violating the Ventev Intellectual
Property.
(b)Sellers own the domain name registration for the Ventev Website and own all
rights necessary to grant Buyer the exclusive right to fulfill any orders placed
from the Mobile Website. The Ventev Website and the Mobile Website will function
in accordance with the description set forth in Section 6.3 of this Agreement
and will be merchantable and fit for the purposes set forth therein or
reasonably implied or inferred therefrom.

9



--------------------------------------------------------------------------------

3.6No Conflict. Neither the execution nor delivery of this Agreement and the
Transaction Documents by Sellers, nor the performance by Sellers of the
transactions contemplated hereby or thereby will:
(a)violate or conflict with or result in a breach of any provision of any Law or
Governmental Order binding on Sellers or the Purchased Assets;
(b)constitute a default under the Organizational Documents of any Seller or any
Assumed Contract;
(c)result in the creation or imposition of any Lien upon any of the Purchased
Assets; or
(d)require any authorization, consent or approval by, or notice to, any third
party, including Governmental Authorities.
3.7Conduct of Retail Business. Since July 21, 2020: (a) except as set forth on
Schedule 3.7(a), Sellers have conducted the Retail Business only in the ordinary
course of business consistent with past custom and practice; (b) Sellers have
incurred no Liabilities other than in the ordinary course of business consistent
with past custom and practice; and (c) there has been no Material Adverse
Effect.
3.8Licenses and Permits. Sellers do not hold any permits, licenses, or
franchises, including from any Governmental Authorities, related to the current
ownership and use of the Purchased Assets, except (a) as set forth in each
Seller’s Organizational Documents, and (b) qualifications to do business and
other ordinary course business or Tax filings.
3.9Health, Safety and Environment. Sellers are in compliance in all material
respects with all federal, state and local Laws relating to public health and
safety, worker health and safety and pollution and protection of the
environment, all as amended or hereafter amended, in each case, solely with
respect to, and as applicable to, the Ventev Products (“Environmental and Safety
Requirements”). Sellers have not in the past three (3) years generated,
transported, treated, stored or disposed of any Hazardous Wastes related to the
Ventev Products, except in compliance in all material respects with
Environmental and Safety Requirements. Sellers have not in the past three (3)
years been subject to, or received any notice (written or oral) of any private,
administrative or judicial action, or any notice (written or oral) of any
intended private, administrative, or judicial action relating to the presence or
alleged presence of Hazardous Wastes in, under or upon any real property owned
or used by Sellers in connection with the Ventev Products, and there is no
reasonable basis for any such notice or action; and there are no pending or
threatened actions or proceedings (or notices of potential actions or
proceedings) from any Governmental Authority or any other entity regarding the
Ventev Products and relating to health, safety or protection of the environment.
No facts, events or conditions with respect to the past or present ownership or
use of the Ventev Products exist which could reasonably be expected to interfere
with or prevent continued compliance with, or could give rise to any common law
or statutory liability or otherwise form the basis of any claim, action, suit,

10



--------------------------------------------------------------------------------

proceeding, hearing or investigation against or involving the Ventev Products
under any Environmental and Safety Requirement based on any such fact, event or
circumstance, including liability for cleanup costs, personal injury or property
damage.

3.10Personnel Agreements, Plans and Arrangements. Schedule 3.10(a) lists each
outstanding contract with employees, agents, consultants or advisers who
currently provide services to the Retail Business as a majority portion of such
individual’s duties (“Retail Business Employees”). Sellers have complied in all
material respects with all applicable Laws relating to the employment of labor,
including provisions thereof relating to wages, hours, equal opportunity,
collective bargaining and the payment of social security and other Taxes in
relation to the Retail Business. Except as set forth on Schedule 3.10(b), there
are no administrative charges or court complaints pending or, to Sellers’
Knowledge, threatened against Sellers as it relates to the operation of the
Retail Business or related to any of the Purchased Assets before the U.S. Equal
Employment Opportunity Commission or any state or federal court or agency
concerning alleged employment discrimination or any other matters relating to
the employment of any Retail Business Employees.
3.11Finders’ Fees. There is no investment banker, broker or finder that has been
retained by or is authorized to act on behalf of Sellers who is entitled to any
fee or commission from Sellers or any of their Affiliates in connection with the
transactions contemplated by this Agreement.
3.12Product Liability. Except as set forth on Schedule 3.12(a), there are not
presently pending or, to Sellers’ Knowledge, threatened, proceedings or demand
letters, in each case relating to any alleged defect in design, manufacture,
materials or workmanship, relating to the Purchased Assets and, to Sellers’
Knowledge, there is no reasonable basis for any such proceedings or demand
letters. A copy of Sellers’ standard warranty related to Ventev Products is set
forth on Schedule 3.12(b). Sellers do not provide any other warranty related to
any of the other Purchased Assets other than Ventev Products. All Ventev
Products (a) are free of any material design defects and (b) comply in all
material respects with all contractual requirements, covenants and express or
implied warranties applicable thereto and are not subject to any material term,
condition, guaranty, warranty or other indemnity beyond the applicable standard
terms and conditions of sale for such products and services. Sellers have not
extended to any of their customers any written, non-uniform product warranties,
indemnifications or guarantees related to the Purchased Assets, other than the
warranty set forth on Schedule 3.12(b).
3.13Financial Information. Schedule 3.13 sets forth true, correct and complete
copies of certain financial information provided from Sellers to Buyer in
connection with the Inventory and the Retail Business (the “Financial
Information”). The Financial Information has been prepared in accordance with
the books and records of the Seller Entities in accordance with GAAP and is true
and correct in all material respects as of the date of this Agreement and as of
the Closing (subject to any updates to the Financial Information agreed between
the Parties on or prior to the Closing Date).
3.14COVID-19 Pandemic. Since the onset of the COVID-19 Pandemic, Sellers have
complied, in all material respects, with all laws and guidelines from
Governmental

11



--------------------------------------------------------------------------------

Authorities relating to COVID-19 that are applicable to the Retail Business and
the Purchased Assets.

3.15No Other Representations and Warranties. Except for the representations and
warranties contained in this Article 3 (including the related portions of the
Disclosure Schedules), none of the Sellers nor any other Person has made or
makes any other express or implied representation or warranty, either written or
oral, on behalf of Sellers, including any representation or warranty as to the
accuracy or completeness of any information regarding the Retail Business and
the Purchased Assets furnished or made available to Buyer and its
representatives or as to the future revenue, profitability or success of the
Retail Business.
Article 4 
BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Sellers as follows:

4.1Organization. Buyer is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware.
4.2Authorization. Buyer has full power, right and authority to enter into and
perform its obligations under this Agreement and each of the Transaction
Documents to which it is a party. The execution, delivery and performance by
Buyer of this Agreement and each of the Transaction Documents to which it is a
party have been duly authorized in accordance with applicable Laws and Buyer’s
Organizational Documents. This Agreement and each of the Transaction Documents
to which Buyer is a party have been duly executed and delivered by Buyer and
(assuming due authorization, execution and delivery by Sellers) are the valid
and binding obligation of Buyer and are enforceable against Buyer in accordance
with their respective terms, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).
4.3No Conflict. Neither the execution and delivery of this Agreement and the
Transaction Documents by Buyer, nor the performance by Buyer of the transactions
contemplated hereby or thereby will: (a) violate or conflict with or result in a
breach of any provision of any Law or Governmental Order binding on Buyer; (b)
constitute a default under the Organizational Documents of Buyer; or (c) require
any authorization, consent or approval by, or notice to, any third party,
including Governmental Authorities.
4.4Finders’ Fees. There is no investment banker, broker or finder that has been
retained by or is authorized to act on behalf of Buyer who is entitled to any
fee or commission from Buyer or any of its Affiliates in connection with the
transactions contemplated by this Agreement.
4.5Sufficiency of Funds. Buyer believes it has sufficient financial resources,
including access to financing, to enable it to make payment of each of the
components of

12



--------------------------------------------------------------------------------

the Purchase Price (based on projected volume of Inventory at Closing) and
consummate the transactions contemplated by this Agreement and the Transaction
Documents.

4.6Solvency. Immediately after giving effect to the transactions contemplated
hereby, Buyer shall: (a) be able to pay its debts as they become due; (b) own
property that has a fair saleable value greater than the amounts required to pay
its debts (including a reasonable estimate of the amount of all contingent
liabilities); and (c) have adequate access to capital to carry on its business.
No transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated hereby with the intent to hinder,
delay or defraud either present or future creditors of Buyer or its Affiliates.
4.7Litigation. As of the date of this Agreement, there are no actions, suits,
claims, investigations or other legal proceedings pending or, to Buyer’s
knowledge, threatened against or by Buyer that may be reasonably likely to
adversely affect Buyer’s ability to consummate the transactions contemplated by
this Agreement or the Transaction Documents.
4.8No Other Representations or Warranties. Except for the representations and
warranties contained in this Article 4, neither Buyer nor any other Person has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of Buyer.
Article 5 
CLOSING
5.1Time and Place. Unless this Agreement shall have been terminated pursuant to
Section 7.1, the closing of the transactions that are the subject of this
Agreement (the “Closing”) shall be held remotely and/or telephonically at 10:00
a.m. Eastern Time, no sooner than November 15, 2020 (unless agreed to by the
Parties), subject to the satisfaction or, to the extent permitted, waiver of all
of the conditions in Section 5.4 (other than those conditions which by their
nature are to be satisfied or, to the extent permitted, waived, at the Closing
but subject to the satisfaction or, to the extent permitted, waiver, of such
conditions), or at such other time or place as the Parties shall mutually agree
(the “Closing Date”). The Closing shall be effective as of 12:01 a.m. Eastern
Time on the Closing Date.
5.2Deliveries of Sellers. At the Closing, Sellers will execute and deliver, or
cause to be executed and delivered, to Buyer simultaneously with the delivery of
the items referred to in Section 5.3 below:
(a)a bill of sale, assignment and assumption agreement with respect to the
Purchased Assets and the Assumed Liabilities, in the form of Exhibit A (the
“Bill of Sale”), duly executed by Sellers;
(b)a Secretary’s Certificate of Parent (or equivalent), together with
resolutions of the Board of Directors of Parent authorizing the execution and

13



--------------------------------------------------------------------------------

delivery of this Agreement and the Transaction Documents, certified by an
officer of Parent as having been duly and validly adopted and in full force and
effect;
(c)a certificate of an officer of each Seller, dated as of the Closing Date,
certifying pursuant to Treasury Regulations Section 1.1445-2(b)(2), that such
Seller is not a “foreign person” within the meaning of Sections 1445 and 897 of
the Code;
(d)the Co-Existence and Trademark License Agreement, in the form of Exhibit B
(the “Intellectual Property Coexistence Agreement”), duly executed by Tessco and
Tessco Communications;
(e)the Trademark Assignment Agreement in the form of Exhibit C-1, the Nunc Pro
Tunc Trademark Assignment, in the form of Exhibit C-2, the Partial Trademark
Assignment - Canada, in the form of Exhibit C-3 and the Patent Assignment
Agreement, in the form of Exhibit C-4 (together, the “Intellectual Property
Assignment Agreements”), in each case duly executed by the applicable Seller
party thereto;
(f)all Intellectual Property Registration Division Requests, in the form of
Exhibit D (the “Intellectual Property Registration Division Requests”), duly
executed by the applicable Seller party thereto;
(g)evidence of the release of all Liens against the Purchased Assets and
consents from such secured parties (if necessary) to the consummation of the
transactions contemplated by this Agreement; and
(h)such other documents and instruments as Buyer or its counsel reasonably shall
deem necessary to consummate the transactions contemplated hereby.

All documents delivered to Buyer shall be in form and substance reasonably
satisfactory to Buyer.

5.3Deliveries of Buyer. At the Closing, Buyer will deliver to Sellers
simultaneously with the delivery of the items referred to in Section 5.2 above:
(a)the payment of the cash portion of the Purchase Price required to be paid at
Closing, as provided in Section 2.1(b);
(b)the Bill of Sale, duly executed by Buyer;
(c)a Secretary’s Certificate of Buyer (or equivalent) and resolutions of the
Board of Managers (or equivalent) of Buyer authorizing the execution and
delivery of this Agreement and the Transaction Documents, each such item
certified by an officer of Buyer as having been duly and validly adopted and in
full force and effect;

14



--------------------------------------------------------------------------------

(d)a sales and use tax exemption/resale certificate, duly executed by Buyer from
New Jersey and any other state to which Buyer instructs Sellers to ship
Inventory in connection with Closing;
(e)the Intellectual Property Coexistence Agreement, duly executed by Buyer;
(f)the Trademark Assignment Agreement in the form of Exhibit C-1, the Partial
Trademark Assignment - Canada, in the form of Exhibit C-3 and the Patent
Assignment Agreement, in the form of Exhibit C-4, in each case duly executed by
Buyer;
(g)all Intellectual Property Registration Division Requests, duly executed by
Buyer; and
(h)such other documents and instruments as Sellers or their counsel reasonably
shall deem necessary to consummate the transactions contemplated hereby.

All documents delivered to Sellers shall be in form and substance reasonably
satisfactory to Sellers.

5.4Conditions to Closing.
(a)Conditions Precedent to Obligations of Buyer and Sellers. The respective
obligations of the Parties to consummate and cause the consummation of the
transactions contemplated by this Agreement shall be subject to the satisfaction
(or waiver by the Party for whose benefit such condition exists) on or prior to
the Closing Date of each of the following conditions.
(i)No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or Governmental Order which is in effect on the Closing Date
which would prohibit, enjoin or restrain the consummation of the transactions
contemplated by this Agreement to occur on the Closing Date or otherwise making
such transactions illegal.
(ii)This Agreement shall not have been terminated in accordance with Section
7.1.
(b)Conditions Precedent to Obligation of Sellers. The obligation of Sellers to
consummate and cause the consummation of the transaction contemplated by this
Agreement shall be subject to the satisfaction (or waiver by Sellers) on or
prior to the Closing Date of each of the following conditions.
(i)The representations and warranties of Buyer contained in Article 4
(disregarding all qualifications or limitations as to “materiality,” “in all
material respects” or “Material Adverse Effect” and word of similar import set
forth therein) shall have been accurate on the date of this

15



--------------------------------------------------------------------------------

Agreement and shall be accurate as of the Closing Date as though made on and as
of the Closing Date, except as has not, or would not, individually or in the
aggregate, reasonably be expected to, prevent or materially delay the ability of
Buyer to perform its obligations under this Agreement (including to consummate
the transactions contemplated hereby).
(ii)Buyer shall have performed and complied in all material respects with all
covenants contained in this Agreement that are required to be performed or
complied with by it on or prior to the Closing.
(iii)Buyer shall have delivered a certificate of an authorized officer of Buyer,
dated as of the Closing Date, to the effect that the conditions specified in
Section 5.4(b)(i) and Section 5.4(b)(ii) have been satisfied.
(iv)Buyer shall have executed, or caused to be executed, and delivered to
Sellers the documents set forth in Section 5.3, and each such agreement and
document shall be in full force and effect.
(c)Conditions Precedent to Obligation of Buyer.
(i)The representations and warranties of Sellers contained in Article 3
(disregarding all qualifications or limitations as to “materiality,” “in all
material respects” or “Material Adverse Effect” and word of similar import set
forth therein) shall have been accurate on the date of this Agreement and shall
be accurate as of the Closing Date as though made on and as of the Closing Date,
except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(ii)Sellers shall have performed and complied in all material respects with all
covenants contained in this Agreement that are required to be performed or
complied with by them on or prior to the Closing.
(iii)Sellers shall have delivered a certificate of an authorized officer of
Sellers, dated as of the Closing Date, to the effect that the conditions
specified in Section 5.4(c)(i) and Section 5.4(c)(ii) have been satisfied.
(iv)Sellers shall have executed, or caused to be executed, and delivered to
Buyer the documents set forth in Section 5.2, and each such agreement and
document shall be in full force and effect.
(v)Since the date of this Agreement, there shall not have occurred a Material
Adverse Effect.

16



--------------------------------------------------------------------------------

Article 6 
COVENANTS
6.1Restrictive Covenants.
(a)Sellers’ Acknowledgement. Each Seller agrees and acknowledges that in order
to assure that the Purchased Assets will retain their value it is necessary that
each Seller and its Affiliates undertake not to utilize their present special
knowledge of the Retail Business to compete with Buyer and the Retail Business
during the Restricted Period (as defined below) after the Closing except as
expressly permitted herein. Each Seller further acknowledges that: (i) Buyer has
been and/or will be engaged in business similar to and competitive with the
Retail Business; (ii) Sellers and their Affiliates possess extensive knowledge
and a unique understanding of the Retail Business as well as confidential
information concerning the Retail Business; (iii) the agreements and covenants
contained in this Section 6.1 are essential to protect Buyer and the value and
goodwill of the Purchased Assets and are a material inducement and condition
precedent to Buyer’s willingness to enter into this Agreement and pay for the
Purchased Assets; and (iv) Buyer may be irreparably damaged if any Seller or
their Affiliates were to provide services or any products to any Person in
violation of the provisions of this Section 6.1.
(b)Non-Compete. Each Seller hereby agrees that for the five (5) year period
beginning on the Closing Date (the “Restricted Period”), neither Sellers nor any
of their Affiliates (including the other Seller Entities) shall, directly or
indirectly, as an investor, lender, security holder, partner, member, director,
manager, officer, employee, customer, agent, or in any other individual or
representative capacity, (x) own, operate, manage, control, engage or
participate in any manner in, or (y) act as a consultant or advisor to, render
services for (alone or in association with any Person), or otherwise assist any
Person that engages or participates in or owns, invests in, operates, manages or
controls any venture or enterprise that directly or indirectly engages or
proposes to engage in the Retail Business or any business competitive with the
Retail Business as operated by the Seller Entities as of the Closing Date (a
“Competing Business”) anywhere in the world (the “Territory”). Notwithstanding
the foregoing, the Seller Entities shall be permitted to (i) sell, distribute
and market any otherwise competing mobile-device accessory products solely to
Seller Entities’ value added resellers and commercial customers (which does not
include retail customers); provided that (A) Buyer shall be the exclusive
supplier to the Seller Entities for all such mobile-device accessory products
that Buyer offers for sale as of immediately after the Closing and (B) the
Seller Entities shall purchase such mobile-device accessory products from Buyer
at a value equal to the cost of any such products [--], as reasonably determined
by Buyer in good faith; and (ii) take the actions permitted in Sections 6.1(g),
6.2(d), 6.2(e), 6.5(f), 6.6, 6.7(c) and 6.10. For the avoidance of doubt, (1)
the Seller Entities’ commercial business as operated on the date of this
Agreement shall not be considered a Competing Business for any purpose hereunder
and (2) for purposes of clause (y) above, Sellers and each of their respective
Affiliates shall be

17



--------------------------------------------------------------------------------

permitted to provide consultancy, advisory or other services to, or otherwise
assist, any Person to the extent that such services or assistance is not
directly related to the Retail Business.
(c)Non-Solicitation. Each Seller hereby agrees that during the Restricted Period
none of the Sellers nor any of their Affiliates (including the other Seller
Entities) will directly or indirectly engage, recruit, solicit for employment or
engagement, offer employment to or hire, or otherwise seek to influence or alter
any relationship with, without the prior written consent of Buyer, (x) any
Person who was employed by Sellers on the Closing Date or at any time during the
one hundred eighty (180) days immediately preceding the Closing Date, and who is
hired by Buyer as of the Closing or (y) the employees of Buyer set forth on
Schedule 6.1(c); provided, however, that Sellers will not be in breach of the
covenant contained in this Section 6.1(c) if (i) the applicable Person is
offered a position after three (3) months after the termination of such Person’s
employment (or independent contractor’s engagement) by Buyer; (ii) Buyer agrees
in writing in advance to waive the covenant contained in this Section 6.1(c)
with respect to such Person or (iii) Sellers offers employment through public
advertising or general solicitations not targeting employees or independent
contractors of Buyer. Without limiting the generality of the provisions of
Section 6.1(b), Sellers hereby agree that during the Restricted Period, none of
the Sellers nor any of their Affiliates shall, directly or indirectly, without
the prior written consent of Buyer request or advise any Person who is a
customer or vendor of the Retail Business or of Buyer as of the Closing Date to
withdraw, curtail or cancel any such customer’s or vendor’s business with the
Retail Business or of Buyer.
(d)Non-Disparagement. From and after the Closing Date, neither Buyer, on the one
hand, nor Sellers or the other Seller Entities, on the other hand, shall, during
the Restricted Period, make any oral or written statement (including via the
internet or social media) that disparages or places the other Party or the
Retail Business or Retained Businesses in a false or negative light, except in
connection with a proceeding, mediation or similar adjudicative process
(including a determination of the Final Inventory Value pursuant to Section
2.4(c)) pursuant to which Buyer, Sellers or any of their respective Affiliates
is enforcing its rights under this Agreement or a legal proceeding in which
Buyer, Sellers or any of their respective Affiliates is under oath or responding
to a subpoena or is otherwise required by Law to cooperate with a Governmental
Authority.
(e)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.1
too lengthy or the Territory too extensive, the other provisions of this Section
6.1 shall nevertheless stand, the Restricted Period herein shall be deemed to be
the longest period permissible by applicable Law under the circumstances and the
Territory herein shall be deemed to comprise the largest territory permissible
by applicable Law under the circumstances. The court in each case shall reduce
the time period and/or Territory to permissible duration or size.

18



--------------------------------------------------------------------------------

(f)Remedies. Each Party acknowledges and agrees that the covenants set forth in
this Section 6.1 are reasonable and necessary for the protection of Buyer’s or
Sellers’ business interests, that irreparable injury will result to Buyer or
Sellers (as applicable) if the other Party or any of its Affiliates breaches any
of the terms of said restrictive covenants, and that in the event of actual or
threatened breach of any such restrictive covenants, Buyer or Sellers (as
applicable) will have no adequate remedy at Law. Each Party accordingly agrees
that in the event of any actual or threatened breach by the other Party hereto
or any of its Affiliates of any of the covenants set forth in this Section 6.1,
Buyer or Sellers (as applicable) shall be entitled to immediate temporary
injunctive and other equitable relief, without bond and without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible. Nothing contained herein shall be construed as prohibiting Buyer or
Sellers (as applicable) from pursuing any other remedies available to them for
such breach or threatened breach, including the recovery of any damages which it
is able to prove.
(g)Acquisition Transaction. Notwithstanding anything to the contrary in this
Agreement, the restrictions on Sellers and their Affiliates set forth in Section
6.1(b) shall not apply to a bona fide, unaffiliated third party purchaser of all
or substantially all of the Seller Entities’ collective assets or at least a
majority of Parent’s issued and outstanding common stock, or to any
successor-in-interest to Parent by merger or other business combination, or to
any subsequent successor under similar circumstances (a “Qualified Acquiror”);
provided, that (i) if such Qualified Acquiror elects to avoid the application of
the restrictions set forth in Section 6.1(b), such Qualified Acquiror shall
provide written notice of such election to Buyer either prior to or within
thirty (30) days after the consummation of such acquisition and, subject to
compliance with clause (ii) below, Section 6.1(b) shall cease to apply to such
Qualified Acquiror and its Affiliates following receipt of such notice by Buyer;
and (ii) if such acquisition is consummated and the election set forth in clause
(i) is made before the expiration of the Restricted Period, then Sellers or such
Qualified Acquiror shall pay to Buyer an amount (the “Non-Compete Fee”)
determined by multiplying $5,000,000.00 by a fraction, the numerator of which is
the number of months remaining until the originally scheduled expiration of the
Restricted Period (including the month during which such acquisition was
consummated) and the denominator of which is sixty (60), with such payment to be
made by Sellers’ or such Qualified Acquiror’s payment to Buyer of the balance of
the Non-Compete Fee in cash by wire transfer of immediately available funds
within five (5) days of when the election is delivered to Buyer. For the
avoidance of doubt, the Parties acknowledge that the payment of any Non-Compete
Fee as contemplated above (or the determination of the amount thereof) is not
reflective of the actual value of the restrictions set forth in Section 6.1(b)
and will not modify the amount allocated to the restrictive covenants for Tax
purposes pursuant to Section 2.7.

19



--------------------------------------------------------------------------------

6.2Further Assurances; Consent of Third Parties; Excluded Ventev Inventory.
(a)From the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with Section 7.1, and subject to
compliance with applicable Law, to the extent reasonably requested by Buyer,
Sellers shall provide to Buyer and its representatives (i) information regarding
the Retail Business, the Purchased Assets and the Assumed Liabilities as
reasonably requested by Buyer, (ii) reasonable access during normal business
hours to the properties, books, records, contracts and financial information and
operating data of the Retail Business, the Purchased Assets and the Assumed
Liabilities to the extent reasonably requested by Buyer, in each case to
facilitate the consummation of the transactions contemplated by this Agreement,
(iii) reasonable access to the Retail Business’s vendors, employees, inventory
SKUs and other information to assist Buyer’s preparation for operational
transition of the Retail Business at the Closing, (iv) reasonable access to
customers of the Retail Business subject to participation by Sellers in any
conversations with such customers, or Sellers’ prior written consent (which may
not be unreasonably withheld, conditioned or delayed) to Buyer’s engagement in
discussions without Sellers’ participation, and (v) assistance with the
operational transition matters described on Schedule 6.2(a); provided, however,
that Buyer and its representatives shall conduct any such activities in such a
manner as not to unreasonably interfere with the business or operations of
Sellers or the Retail Business. In no event shall Sellers be obligated to
provide such access or information if Sellers determine, in their reasonable
judgment, that doing so may: (A) violate applicable Law, an order, a contract or
any other obligation of confidentiality or any other obligation owing to a third
Person; (B) jeopardize the protection of the attorney-client privilege or any
other privilege or immunity; or (C) expose Sellers to risk of liability for
disclosure of sensitive, confidential or personal information.
(b)From time to time following the Closing, Sellers and Buyer shall, and shall
cause their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases, acquittances and other
instruments, and shall take such further actions, as may be reasonably necessary
to transfer fully to, and vest in, Buyer and its permitted successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Buyer under this Agreement and
the Transaction Documents, and to otherwise make effective the transactions
contemplated hereby and thereby.
(c)Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to transfer or
assign any Purchased Asset that by its terms or by Law is nonassignable or
cannot be transferred or assigned without the consent of a third party or a
Governmental Authority or is cancelable by a third party in the event of an
assignment (“Nonassignable Asset”) unless and until (i) such consents shall have
been obtained or (ii) Buyer notifies Sellers that such Purchased Asset should be
transferred or assigned notwithstanding the absence of a required consent or the

20



--------------------------------------------------------------------------------

right to cancel such Nonassignable Asset in the event of a transfer or
assignment hereunder, in which event such Purchased Asset shall not be a
Nonassignable Asset for purposes of this Agreement and shall instead be
transferred and assigned hereunder notwithstanding the absence of such required
consent or any right to cancel such Purchased Asset. To the extent permitted by
applicable Law, in the event any required consent cannot be or is not for any
reason obtained prior to the Closing, from and after the Closing Sellers and
Buyer shall, and shall cause their respective Affiliates to, use commercially
reasonable efforts to develop a mutually agreeable arrangement under which (A)
Buyer would obtain the benefits and assume the obligations under such
Nonassignable Assets in accordance with this Agreement or (B) such Nonassignable
Assets would be held, as of and from the Closing, by Sellers in trust for Buyer
and the covenants and obligations thereunder would be performed by Buyer in
Sellers’ name and all benefits, obligations and liabilities existing thereunder
would be for Buyer’s account (including indemnifying Sellers with respect to any
claims from such third party). If after the Closing any Nonassignable Asset
becomes assignable, Sellers shall promptly notify Buyer and reasonably cooperate
to assign or transfer such previously Nonassignable Asset to Buyer without
payment of any further consideration therefor.
(d)From and after the Closing, Sellers authorize Buyer, to the extent permitted
by applicable Law and the terms of the Nonassignable Assets, at Buyer’s sole
cost and expense, to perform all the obligations and receive all the benefits of
Sellers under the Nonassignable Assets.
(e)From and after the date of this Agreement, Buyer will use commercially
reasonable efforts (with reasonable support from Sellers) to establish a
commercial relationship with each of Sellers’ customers related to the sale of
Transition Ventev Inventory from and after the Closing Date. Notwithstanding the
foregoing, however, if Buyer is unable to establish a commercial relationship
with such customers prior to the Closing, the corresponding Transition Ventev
Inventory held by Sellers for sale to such customer shall be retained by Sellers
and not sold as Inventory hereunder unless and until a commercial relationship
is established with such customer (such excluded Transition Ventev Inventory,
the “Excluded Ventev Inventory”). Sellers will have the right to fulfill
customer contracts, purchase orders or other agreements with such customers with
the Excluded Ventev Inventory free from any restriction (including, for the
avoidance of doubt, any restrictions set forth in Section 6.1). If Buyer is
unable to establish a commercial relationship with such customers [--] after the
Closing, and such customers have not agreed to purchase such Excluded Ventev
Inventory from Sellers, then Sellers will thereafter have the right to sell or
liquidate such Excluded Ventev Inventory free from any restriction (including,
for the avoidance of doubt, any restrictions set forth in Section 6.1) and will
not be limited to selling such Excluded Ventev Inventory solely to such
customers; provided, however, that Sellers must first offer, on three (3)
Business Days’ prior written notice, to sell such Excluded Ventev Inventory to
Buyer on the same terms on which Sellers propose to sell or liquidate such
Excluded Ventev Inventory.

21



--------------------------------------------------------------------------------

(f)From and after the Closing, Sellers shall maintain an electronic backup of
all books, records, contracts and financial information and operating data of
the Retail Business, the Purchased Assets and the Assumed Liabilities which are
not transferred to Buyer, in each case in accordance with Sellers’ data
retention policies in effect on the date hereof. Sellers shall provide Buyer
with reasonable access during normal business hours to such books, records,
contracts and financial information and operating data, upon reasonable advance
request by Buyer; provided, however, in no event shall Sellers be obligated to
provide such access or information if Sellers determine, in their reasonable
judgment, that doing so may: (i) violate applicable Law, an order, a contract or
any other obligation of confidentiality or any other obligation owing to a third
Person; (ii) jeopardize the protection of the attorney-client privilege or any
other privilege or immunity; or (iii) expose Sellers to risk of liability for
disclosure of sensitive, confidential or personal information.
6.3Ventev Royalty Arrangement and Ventev Website.
(a)Effective as of the Closing, Seller and Buyer will enter into all of the
Intellectual Property Coexistence Agreements, Intellectual Property Assignment
Agreements, and Intellectual Property Registration Division Requests. Subject to
the terms and conditions herein and therein, Sellers have agreed to (x) sell,
convey, assign and transfer to Buyer all of Sellers’ right, title and interest
in and to the U.S. and Canadian Ventev Intellectual Property solely with respect
to mobile device accessories, which includes (i) the registrations and
applications for registration set forth on Schedule 6.3(a) once divided as
contemplated therein, (ii) all common law rights related thereto, (iii) all
information, approvals, certifications, documents, drawings and other items
directly related to the Ventev Products, and (iv) all goodwill associated
therewith (the “Assigned Ventev Mobile Intellectual Property”); and (y) grant to
Buyer the perpetual, exclusive, irrevocable, royalty-free, fully paid-up,
sublicenseable right and license to use, reproduce and otherwise exploit, the
foreign (other than the Canadian) Ventev Intellectual Property solely with
respect to mobile device accessories, including the registrations and
applications for registration set forth on Schedule 6.3(a) (the “Licensed Ventev
Mobile Intellectual Property,” and together with the Assigned Ventev Mobile
Intellectual Property, the “Ventev Mobile Intellectual Property”), all as more
specifically set forth therein.
(b)In consideration for the assignment and license, as applicable, of the Ventev
Mobile Intellectual Property by Sellers to Buyer hereunder, during each Contract
Year of the Royalty Term, Buyer shall pay to Sellers a royalty equal to: (i)
[--] for any mobile accessories for powering mobile phones (i.e., charging
cables, USB power adapters, car charging adapters and related items) (“Power
Accessories”) that contain the Ventev Mobile Intellectual Property and that are
sold into the segment of the market in which the Power Accessories are currently
sold (i.e., the segment in which Ventev currently competes with brands such as
“Belkin” and “Griffin”) (the “Current Ventev Power Segment”); and (ii) [--] for
all other mobile accessories (for example, mobile cases and IOT devices)
(“Non-Power

22



--------------------------------------------------------------------------------

Accessories”) that contain the Ventev Mobile Intellectual Property (subsections
(i) and (ii), together, the “Royalty”). For purposes hereof, the first Contract
Year shall begin on the Closing Date and end on December 31, 2021. Subject to
the terms and conditions herein, Buyer’s Royalty obligations shall remain in
full force for [--]  (the “Royalty Term”). In no event shall the Royalty for any
Contract Year be greater than [--].  By way of illustration, if application of
the Royalty percentage in the second Contract Year for sales of the Power
Accessories would otherwise yield a Royalty of [--], Buyer shall only be
obligated to pay a Royalty [--].
(c)Buyer shall provide to Sellers a Royalty report concurrently with making each
Royalty payment, which shall show the sales figures for the Power Accessories
and Non-Power Accessories for the applicable Contract Year that were the basis
of which Buyer’s Royalty payments were calculated. The Royalty payment for each
Contract Year shall be due upon the earlier of: (i) March 15th; or (ii) the
completion of Buyer annual audited financial statements for the applicable
Contract Year (the “Audit”); provided, however, that in no event shall the
Royalty payment for the first Contract Year be due before the earlier of March
15, 2022, or completion of the Audit for fiscal year 2021. If the Audit has not
been completed by March 15th following the end of any Contract Year, Buyer shall
make the Royalty payment based upon Buyer’s good faith assessment of the Royalty
calculation for such Contract Year. If an Audit is completed and identifies
that: (A) the payment made by Buyer of the estimated Royalty was less than the
actual Royalty owed for such Contract Year, Buyer agrees to pay Sellers the
difference; or (B) the actual Royalty should have been less than the estimated
Royalty payment made by Buyer, Sellers agree to refund to Buyer the difference.
Any and all such true-up payments shall be made within seven (7) Business Days
of the completion of the Audit.
(d)At any point during the Royalty Term, Buyer shall have the right to buy-out
the remaining Royalty Term by paying to Sellers: (1) in the event (i) a third
party purchases all or substantially all of Buyer’s assets or at least a
majority of Buyer’s issued and outstanding equity interests; or (ii) Buyer
undergoes a bankruptcy, dissolution, reorganization or winding up, and, in each
case, a one-time payment equal to the difference of [--] less any Royalty paid
through such date; or (2) at any other time, a one-time payment equal to the
difference of [--] less any Royalty paid through such date.
(e)During the Royalty Term, Buyer shall not create a new brand under which it
sells accessories that would compete with Power Accessories sold by Sellers as
of the date hereof in the Current Ventev Power Segment; provided, however, that
Buyer may use the Ventev Mobile Intellectual Property and/or create new brands
in other segments of the market. Notwithstanding the foregoing, nothing shall
limit Buyer’s ability to create new brands identifying products other than Power
Accessories.
(f)Sellers shall own the website www.ventev.com (“the “Ventev Website”). During
the Royalty Term, Sellers shall maintain the landing page found

23



--------------------------------------------------------------------------------

at www.ventev.com and the related domain name registration, and such landing
page shall direct users to a website owned, operated and controlled by Buyer for
the purpose of advertising, promoting, and/or selling the Ventev Products (the
“Mobile Website”). If, however, Sellers decide to stop using the Ventev
Intellectual Property or decide to cease maintaining the Ventev Website, and if
Buyer has made all Royalty payments due and owing, Sellers shall provide Buyer
with thirty (30) days’ prior written notice of their decision and shall offer to
assign to Buyer all of Sellers’ rights in and to (i) the Ventev Website, (ii)
the related domain name registration and (iii) any Ventev Website content at no
fee, and shall take any actions requested by Buyer to implement a smooth and
orderly transfer of such assets to Buyer, including completing, executing and
delivering to Buyer any written agreements or assignments that may be needed to
secure such ownership rights as Buyer may reasonably request; provided, however,
that if Sellers elect to assign all of Sellers’ rights in and to the Ventev
Website to Buyer and Buyer refuses to accept such assignment, Sellers shall be
permitted to deactivate the Ventev Website.
(g)Sellers shall maintain and operate the Ventev Website in a manner
substantially consistent with their historical use of such website prior to the
date hereof (including in terms of quality and level of service). Sellers shall
not collect, store, or maintain any identifiable customer information from the
Ventev Website in the course of directing customers to the Mobile Website.
6.4Inventory Storage and Shipment; Freight Costs.
(a)For a maximum of [--] after the Closing Date, Sellers agree to store the
Inventory set forth on Schedule 6.4(a) (the “Warehoused Inventory”) in a
segregated area in Sellers’ warehouses at no cost to Buyer. All risk of loss,
insurance and other third party expenses of storing the Warehoused Inventory
shall be borne by Buyer, except as otherwise set forth in this Section 6.4.
Sellers may, in their sole discretion and upon request from Buyer, extend the
date through which the Warehoused Inventory is stored beyond the initial [--]
period, subject to Sellers and Buyer agreeing in good faith to reasonable terms
for storage of any Warehoused Inventory beyond such initial [--] period
(including reasonable fees for such extension period).
(b)From and after the date hereof, the Parties shall move Inventory in
accordance with the terms set forth on Schedule 6.4(b).
6.5Returns.
(a)At any time after the Closing [--] after the Closing Date (the “Return
Period”), Sellers may, in their sole discretion upon written notice to Buyer,
require Buyer to purchase from Sellers any Inventory sold by Sellers to its
customers prior to Closing which was returned to Sellers after the Closing
(“Returned Inventory”), subject to the following terms and conditions:

24



--------------------------------------------------------------------------------

(i)Buyer’s obligation to purchase Returned Inventory (other than Excess Returned
Inventory) shall cease when the [--] as set forth in the Valuation Model, of all
Returned Inventory purchased by Buyer is equal to $[--];
(ii)the purchase price for any unit of Returned Inventory shall be [--] of the
[--] of such Inventory as set forth in the Valuation Model [--] (except in the
case of [--], which shall be at [--] of Sellers’ all in cost);
(iii)Sellers will not take any unreasonable action to trigger returns
post-Closing and Buyer will not incentivize customers to return items to
Sellers;
(iv)all Returned Inventory will be returned to Sellers, Sellers will process
such Returned Inventory in a manner consistent with Sellers’ past practices,
Sellers shall issue the applicable customer a return credit and, thereafter,
Sellers shall deliver such Returned Inventory to Buyer no later than ten (10)
Business Days after Sellers’ issuance of a credit to the applicable customer;
(v)all Returned Inventory must be compatible with the related device that is
then being sold by the applicable manufacturer in the ordinary course of
business as part of such manufacturer’s current product lineup (e.g., as of the
date hereof, for the iPhone, the following models: 12, 11, SE and Xr) (in each
case, as determined at the time of the return by reference to the applicable
manufacturer’s website);
(vi)with respect to the Ventev Products, only current universal SKU’s will be
eligible for return, and not end of life products (in each case, as reasonably
determined by Buyer at the time of the return);
(vii)the applicable Returned Inventory will be subject to standard Buyer return
merchandise authorization conditions (i.e., the product must be in original
packaging, must not be damaged, etc.); and
(viii)Buyer shall pay the aggregate purchase price for all Returned Inventory
(subject to the [--]cap set forth in Section 6.5(a)(i)) as follows: [--] of the
purchase price shall be paid no later than sixty (60) days after the Return
Period and the remaining [--] of the purchase price shall be paid no later than
[--] after the Return Period.
(b)With respect to any Returned Inventory which would otherwise be subject to
the terms set forth in this Section 6.5 but for the application of the [--] cap
set forth in Section 6.5(a)(i) (the “[--]”), Sellers may, in their sole
discretion upon written notice to Buyer, require Buyer to purchase such Excess
Returned Inventory at a price equal to [--] of the [--] of such Inventory
(except in the case of Transition Ventev Inventory, which shall be at [--]) as
set forth in the Valuation Model, which purchase price (and any post-Closing
purchase price adjustment

25



--------------------------------------------------------------------------------

payment referred to in clause (B) below) shall be paid at the earlier of (i) the
resale by Buyer of all such Excess Returned Inventory, (ii) [--] after the
expiration of the Return Period, and (iii) a date not earlier than the date of
expiration of the Return Period and which is fifteen (15) days after which
Sellers notify Buyer that Sellers will forego their payment rights in respect of
any future resales by Buyer of Excess Returned Inventory; provided, however,
that (A) if the Aggregate Proceeds of the Excess Returned Inventory (except
Transition Ventev Inventory) is less than [--] of the [--] of all such Excess
Returned Inventory as set forth in the Valuation Model, Buyer shall only be
required to pay as the purchase price for such Excess Returned Inventory the
Aggregate Proceeds actually received, and (B) if the Aggregate Proceeds of the
Excess Returned Inventory (other than Transition Ventev Inventory) is more than
[--] of the [--] of such Inventory as set forth in the Valuation Model, then
Buyer and Sellers shall [--].
(c)If any item of Returned Inventory (including Excess Returned Inventory) is of
a SKU that was not included in Inventory at Closing (e.g., such SKU was sold out
at Closing), but it would otherwise satisfy the conditions in this Section 6.5
to be eligible as Returned Inventory, such Inventory shall constitute Returned
Inventory hereunder, and such SKU shall have a cost equal to [--] of the [--] of
such Inventory (as if it were reflected in the Valuation Model) for the purposes
of Section 6.5(a)(ii).
(d)With respect to any Returned Inventory which does not satisfy the criteria
contained in this Section 6.5, Sellers may, in their sole discretion upon
written notice to Buyer, at any time until the date [--] month following the
Closing Date, require Buyer to use its commercially reasonable efforts to sell
such non-conforming Inventory (to the extent such sales don’t adversely affect
Buyer’s other sales, in Buyer’s sole discretion), and the Aggregate Proceeds of
any such sales shall be shared [--] to Sellers and [--] to Buyer, with such
payments to be made within thirty (30) days of the end of each Calendar Quarter
with respect to the sales during such Calendar Quarter.
(e)With respect to sales of any Returned Inventory post-Closing that has the
same SKU as existing Buyer inventory (after depleting all Sellers’ and Buyer’s
inventory of the same SKU which was on hand as of Closing to zero) for purposes
of the post-Closing purchase price adjustment such additional sales of each SKU
will be allocated on a first in, first out basis. For clarification purposes,
any Transition Ventev Inventory shall be considered part of Buyer’s inventory
for the immediately preceding sentence when it is received by Buyer.
(f)Notwithstanding the foregoing or anything in this Agreement to the contrary,
including the restrictions in Section 6.1, Sellers may, in their sole
discretion, sell and dispose of any of the Returned Inventory by selling such
inventory only to liquidators and not to other retail customers or other
Persons.
6.6Prepaid Apple Connectors. Buyer acknowledges that Sellers have prepaid to
certain manufacturers the costs associated with manufacturing Apple connectors
for

26



--------------------------------------------------------------------------------

Ventev Products (collectively, or as applicable to a specific manufacturer where
the context suggests, the “Prepayment Amount”). Buyer agrees that it will use
its reasonable efforts to continue manufacturing Ventev Products following the
Closing with each of the manufacturers with whom Sellers have made prepayments
so long as the applicable manufacturer is competitive with other manufacturers
in terms of price, quality and timing; provided that Buyer is not obligated to
continue so manufacturing if Buyer determines that such requirements have not
been met. If Buyer selects any such manufacturer with whom Sellers have made
prepayments, Buyer and Sellers shall instruct the applicable manufacturer to
apply any then remaining portion of the Prepayment Amount to each of Buyer’s
orders, as and when purchase orders are placed with the manufacturer (or will
otherwise cooperate in order placement and interface with the manufacturer
including, if requested by Sellers, Sellers making purchases as directed and on
behalf of Buyer in order to allow for the application of the applicable
Prepayment Amount). In either such event, Buyer will reimburse Sellers for the
applicable portion of the Prepayment Amount for each such prepaid Apple
connector so used, which reimbursement shall be paid within thirty (30) days of
Buyer receiving such Ventev Products. For the avoidance of doubt, the Prepayment
Amount shall continue to be held in Sellers’ name and for Sellers’ account(s)
with each such manufacturer and shall be considered an Excluded Asset, unless
and until other arrangements acceptable to Buyer and Sellers are made, subject
only to Buyer’s first right for a period of [--] after the Closing to apply the
applicable Prepayment Amount against Buyer purchases from the applicable
manufacturer and reimburse Sellers therefor. Notwithstanding the foregoing,
Sellers will be permitted to sell or otherwise dispose of any of the Apple
connectors, or to otherwise monetize the remaining Prepayment Amount, in any
case for its sole benefit; provided that before so doing Sellers shall notify
Buyer of the price and other relevant terms of the proposed transaction
whereupon Buyer will have a right of first refusal for [--] to purchase such
Apple connectors (or the rights thereto) on the same price and terms. If Buyer
does not elect to exercise such right of first refusal, Sellers may sell such
connectors to the third party purchaser or to dispose or monetize the connectors
or Prepayment Amount on terms no less favorable to Sellers’ counterparty as
those described in the notice.

6.7Vendors. Until [--] anniversary of the Closing Date, Sellers and Buyer shall
act in good faith and use commercially reasonable efforts to transition Sellers’
agreements with the vendors set forth on Schedule 6.7 (the “Specified Vendors”)
to Buyer (on terms reasonably acceptable to both Buyer and such Specified
Vendor) so that Buyer can continue to purchase inventory from such Specified
Vendor after the Closing, subject to the following:
(a)If Buyer establishes a commercial relationship with a Specified Vendor after
the Closing and prior to [--] anniversary of the Closing Date, then Buyer will
deliver a written notice (an “Exercise Notice”) to Sellers notifying Sellers of
Buyer’s requirement to purchase all (but not less than all) of Sellers’
remaining Excluded Inventory supplied by the applicable Specified Vendor. The
closing related to Buyer’s acquisition of such Excluded Inventory (the “Excluded
Inventory Closing”) shall take place no later than the [--] after the receipt of
the Exercise Notice by Sellers. At each applicable Excluded Inventory Closing,
Sellers and Buyer will each execute a short form bill of sale to transfer title
to the Excluded

27



--------------------------------------------------------------------------------

Inventory which Sellers continue to hold to Buyer, free and clear of all Liens.
The purchase price of the applicable Excluded Inventory will be paid in cash on
such closing date and will be equal to (a) with respect to any [--] inventory
purchased by Buyer (which shall not include the [--] earbud inventory originally
intended for [--]), [--] of the [--] set forth in the Valuation Model and (b)
for all other inventory, [--] of the [--] set forth in the Valuation Model.
Buyer acknowledges that Sellers will have the right to continue to sell the
Excluded Inventory from and after receipt of an Exercise Notice such that the
Excluded Inventory to be purchased at any Excluded Inventory Closing shall
consist of the remaining portion (if any) of such Excluded Inventory related to
the Specified Vendor. The Parties will work to minimize the number of Excluded
Inventory Closings and, to the extent practicable, may aggregate the purchase
and sale of Excluded Inventory from various Specified Vendors. Upon the sale of
any Excluded Inventory, the Parties will split the transportation costs thereof
on a 50/50 basis and otherwise in accordance with the terms of Section 6.4(b)
(b)If Buyer does not establish a commercial relationship with a particular
Specified Vendor on or prior to [--] anniversary of the Closing Date, all
Excluded Inventory supplied by such Specified Vendor shall not be purchased by
Buyer pursuant to this Agreement or otherwise and shall continue to be
considered part of the Excluded Assets for all purposes hereunder.
(c)From and after the Closing, without regard to the establishment of a
commercial relationship between Buyer and any of the Specified Vendors, Sellers
shall be permitted to sell and/or liquidate all of the Excluded Inventory,
notwithstanding the restrictions set forth in Section 6.1, but shall not be
permitted to order new inventory from any of the Specified Vendors or continue
to be a distributor of such Specified Vendor once the Excluded Inventory is sold
or liquidated.
(d)For the avoidance of doubt, (i) all Transition Ventev Inventory will be
excluded from the application of this Section 6.7 regardless of Buyer not having
a distribution relationship related thereto and (ii) except as set forth in this
Section 6.7, inventory supplied by a vendor with whom Buyer does not have a
distribution relationship as of Closing shall be Excluded Assets.
6.8Transfer Taxes. Sellers acknowledge that they shall be exclusively liable and
responsible for payment of all transfer, documentary, sales, use, registration,
stamp and other Taxes and fees (including any penalties and interest thereon)
resulting from the transactions contemplated by this Agreement (together,
“Transfer Taxes”), including Transfer Taxes resulting from the payments
described in Sections 2.4 and 2.5, and nothing contained herein shall relieve
Sellers from such liabilities. Sellers shall, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such Transfer
Taxes. Buyer shall not be responsible for any Transfer Taxes or any other Seller
Taxes, and Sellers shall indemnify and hold Buyer harmless from any such claim
or demand. If any such Tax obligations are presented to Buyer, such Tax
obligations shall

28



--------------------------------------------------------------------------------

immediately be tendered by written notice to Sellers for payment or defense as
the case may be.

6.9Investigation; Confidential Information.
(a)For two (2) years after the date of this Agreement, unless Buyer has
otherwise consented in writing, Sellers shall treat as confidential, shall not
disclose to any other Person and shall safeguard any and all information to the
extent such information relates to Buyer, the Retail Business, the Purchased
Assets, the Assumed Liabilities or any other assets to be purchased by Buyer
following the Closing in connection with the covenants set forth in this
Agreement; provided, however, that nothing in this Section 6.9(a) shall prevent
the disclosure of any such information, knowledge or data to any directors,
officers or employees of Sellers to whom such disclosure is reasonably necessary
in the conduct of the Retained Businesses if such Persons are informed by
Sellers of the confidential nature of such information and are required by
Sellers to comply with the provisions of this Section 6.9; provided, further,
however, that Sellers shall be responsible for any breach of this Section 6.9(a)
by any such recipient.
(b)For two (2) years after the date of this Agreement, unless Sellers have
otherwise consented in writing, Buyer shall treat as confidential, shall not
disclose to any other Person and shall safeguard any and all information to the
extent such information relates to Sellers (other than any such information to
the extent related to the Retail Business, the Purchased Assets, the Assumed
Liabilities or other assets to be purchased by Buyer following the Closing in
connection with the covenants set forth in this Agreement) that has been
provided by Sellers to Buyer in connection with the transactions contemplated
herein; provided, however, that nothing in this Section 6.9(b) shall prevent the
disclosure of any such information, knowledge or data to any directors, officers
or employees of Buyer to whom such disclosure is reasonably necessary in the
conduct of the Retail Business if such Persons are informed by Buyer of the
confidential nature of such information and are required by Buyer to comply with
the provisions of this Section 6.9; provided, further, however, that Buyer shall
be responsible for any breach of this Section 6.9(b) by any such recipient.
(c)Buyer and Sellers acknowledge that the confidentiality obligations set forth
herein shall not extend to information, knowledge and data that (i) is or
becomes available to the receiving Party on a non-confidential basis following
the date of this Agreement from a source other than the disclosing Party or its
representatives; provided, that such other source is not known by the receiving
Party after due inquiry to be bound by a confidentiality obligation to the
disclosing Party or is otherwise prohibited from disclosing the information to
the receiving Party, (ii) is or becomes generally available to the public
following the date of this Agreement (other than as a result of a violation by
the receiving Party or its representatives of the obligations set forth in this
Section 6.9), and (iii) is disclosed pursuant to Section 9.2 or required to be
disclosed by either Party to comply with applicable Law or stock market
regulations or a judicial or administrative

29



--------------------------------------------------------------------------------

proceeding (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process); provided,
further, that in the event that any demand or request for disclosure of such
information is made pursuant to clause (iii) the receiving Party, to the extent
reasonable and legally permissible, shall promptly notify the disclosing Party
of its intention to make such disclosure and provide a list of the information
it intends to disclose (and, if applicable, the text of the disclosure language
itself) prior to making such disclosure and shall cooperate reasonably with the
disclosing Party, at the disclosing Party’s expense, to the extent the
disclosing Party may seek to limit such disclosure, including, if requested,
taking all reasonable steps to resist or avoid any such judicial or
administrative proceedings referred to above. If and to the extent, in the
absence of a protective order or the receipt of a waiver from the disclosing
Party after a request in writing therefor is made by the receiving Party (such
request to be made as soon as reasonably practicable to allow the disclosing
Party a reasonable amount of time to respond thereto), the receiving Party or
its representatives are legally required as advised by legal counsel in writing
to disclose the disclosing Party’s confidential information to any tribunal to
avoid censure or penalty, the receiving Party will limit such disclosure to that
which is legally required and will use reasonable efforts to obtain assurances
that confidential treatment will be accorded to disclosing Party’s confidential
information that the receiving Party is so required to disclose, and thereafter
the receiving Party may disclose such information without liability hereunder.
For the avoidance of doubt, Buyer recognizes that Parent is a “reporting
company” under the Securities Exchange Act of 1934, as amended, with its shares
listed for trading on the Nasdaq Global Market, and as such, Parent has filing
and disclosure and other obligations which will require it to disclose
information (including, without limitation, information relating to the Retail
Business, the Purchased Assets or the Assumed Liabilities) on a regular and
ongoing basis, both in written (or electronic) form and verbally, and Buyer
agrees that, anything herein to the contrary notwithstanding, Parent shall be
free to make such disclosures from time to time as Parent reasonably determines
in good faith to be necessary under the circumstances in order for Parent to
comply with its applicable disclosure obligations, including, for example, the
filing of this Agreement with the SEC, for public review and access; provided,
however, that Parent agrees to (x) consult with Buyer in good faith regarding
Buyer’s desire to limit any such disclosure, and (y) following such
consultation, seek confidential treatment under applicable SEC rules and
regulations for any proprietary or competitive business information or materials
which would otherwise be included in such disclosures prior to the making of
such disclosures. Notwithstanding the foregoing, however, Buyer acknowledges and
agrees that Parent shall, as between the Parties, make all final determinations
regarding all such filings and disclosures and the content thereof and that
Buyer will not have the right to consent to, delay, condition or otherwise
modify such disclosures, and that, in any event, the SEC or third parties may
challenge or demand disclosure of information, documents or materials not
initially disclosed, whereupon Parent may disclose or be required to disclose
the same.

30



--------------------------------------------------------------------------------

(d)In the event of a breach of the obligations hereunder by Buyer or by Sellers,
the other Party, in addition to all other available remedies, will be entitled
to injunctive relief to enforce the provisions of this Section 6.9 in any court
of competent jurisdiction.
6.10European Inventory. The Parties acknowledge and agree that the Purchased
Assets do not include the inventory of the Retail Business located in Europe as
of the Closing Date (the “Excluded European Inventory”), all of which shall
remain with Sellers as Excluded Assets. For [--] period following the Closing
Date, Buyer shall have the exclusive right to sell such Excluded European
Inventory on consignment for Sellers subject to the payment to Sellers of [--]
associated with such consignment sales; provided that such exclusivity shall
terminate if Buyer ceases to use commercially reasonable efforts to sell such
Excluded European Inventory [--]. Following such [--] period, Sellers may
liquidate (but may not sell as an ongoing business operation) any remaining
Excluded European Inventory without regard to any other restrictions set forth
in this Agreement, including Section 6.1. To the extent any such customers
request that Buyer procure and sell additional mobile device accessory products
which are not then sold by Buyer, Buyer will determine if it wishes to make such
sales for its own account. If Buyer elects not to make such sale and procure
such additional products, it will give notice to Sellers to permit Sellers to
make such sales for their own account. Sellers will thereafter be permitted to
source such products from other manufactures and to complete such sales.
6.11Operation of the Business. From the date of this Agreement until the earlier
of the Closing or the termination of this Agreement in accordance with its
terms, except: (a) as otherwise contemplated by this Agreement or the
Transaction Documents; or (b) with the prior written consent of Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), Sellers
will use their commercially reasonable efforts to (i) conduct the Retail
Business in the ordinary course of business consistent with past practice as
conducted from July 21, 2020 to the date of this Agreement, and (ii) preserve
their relationships and goodwill with material customers, material suppliers,
employees and other material business relations in connection with the Retail
Business with a view toward preserving for Buyer after the Closing the Retail
Business and the Purchased Assets. Buyer acknowledges that the taking of any
COVID-19 Measure by Sellers will not constitute a breach of the foregoing
covenants in subsections (i) or (ii) herein, even if the taking of such COVID-19
Measure would reasonably be expected to have one or more effects described in
such provisions.
6.12No Solicitation of Acquisition Proposals. From the date hereof to the
earlier of the Closing or the termination of this Agreement in accordance with
its terms, Sellers shall not, and shall cause their respective Affiliates and
representatives not to, directly or indirectly, (a) initiate, solicit or
knowingly encourage or facilitate the making or submission of any Acquisition
Proposal, (b) participate in any discussions or negotiations with any Person
regarding an Acquisition Proposal (it being understood that informing a Person
of the existence of this Agreement after any such Person contacts Sellers
regarding an Acquisition Proposal and the restrictions set forth in this Section
6.12 shall not be a breach of this Section 6.12) or (c) furnish any information
to any other Person that Sellers reasonably believe could be used for purposes
of an Acquisition Proposal or (d) agree to

31



--------------------------------------------------------------------------------

or otherwise enter into, any Acquisition Proposal. Sellers hereby confirm that
they have discontinued, and have previously directed their respective Affiliates
and representatives to discontinue, any solicitation efforts or negotiations
with respect to or in furtherance of any Acquisition Proposal. Sellers shall
promptly (and in any event within twenty-four (24) hours after receipt thereof
by Sellers, any of their respective Affiliates or representatives) advise Buyer
of the receipt of any Acquisition Proposal.

6.13Warranty Matters. Sellers acknowledge and agree that any liabilities in
respect of warranty claims for products manufactured, produced, sold or provided
by the Retail Business prior to the Closing are not Assumed Liabilities and are
Excluded Liabilities for all purposes. Notwithstanding the foregoing, to
maintain customer satisfaction, Buyer will process and service such warranty
claims including, without limitation, replacing any products in connection with
a warranty claim for products manufactured, produced, sold or provided by
Sellers prior to the Closing, in a reasonable manner and substantially
consistent with Sellers’ past practices, and Sellers will thereafter reimburse
Buyer on a quarterly basis for the reasonable costs and expenses incurred in
connection therewith; provided Buyer may offset any undisputed amounts payable
by Buyer to Sellers pursuant to Section 2.5 or otherwise by any undisputed
amounts payable by Sellers to Buyer pursuant to this Section 6.13.
6.14In-Transit Inventory.
(a)Buyer and Sellers agree that Inventory (other than Transition Ventev
Inventory referred to in Section 6.14(b)) which has been ordered but is in
production or in transit as of the Closing (the “Non-Ventev In-Transit
Inventory”) shall be included (and paid for by Buyer to Sellers) as part of the
Final Inventory Value, to the extent received by Buyer in advance of Buyer’s
delivery of the Closing Statement. If such Non-Ventev In-Transit Inventory is
received after the final reconciliation of the Closing Statement, Buyer shall
pay the purchase price thereof within sixty (60) days of its receipt of such
Inventory. For the avoidance of doubt, Non-Ventev In-Transit Inventory shall not
be included in the Estimated Inventory Value but shall be included as Purchased
Assets and Inventory herein from and after receipt thereof by Buyer. Promptly
following the Closing, Sellers will notify each vendor for any Non-Ventev
In-Transit Inventory of the transactions contemplated by this Agreement and
Sellers shall thereafter use their commercially reasonable efforts to cause each
such vendor to change the delivery location for such Non-Ventev In-Transit
Inventory to a location specified by Buyer. If any such vendor is not able to
change the delivery location for any such Non-Ventev In-Transit Inventory to the
location specified by Buyer, then Sellers shall deliver such Non-Ventev
In-Transit Inventory to the location specified by Buyer, at Sellers’ expense
upon receipt thereof. All obligations under any purchase orders or contracts for
such Non-Ventev In-Transit Inventory shall be Excluded Liabilities and shall be
paid by Sellers to the applicable vendors. Buyer shall notify Sellers promptly
following Buyer becoming aware of any discrepancy between any Non-Ventev
In-Transit Inventory actually received by Buyer and the applicable purchase
order or contract requirements with respect to such Non-Ventev In-Transit
Inventory.
(b)With respect to Transition Ventev Inventory which has been ordered but is in
production or in transit as of the Closing (other than Excluded Ventev
Inventory, with

32



--------------------------------------------------------------------------------

respect to which this Section 6.14 shall not apply), Buyer shall pay to Sellers
(with Sellers thereafter agreeing to make payment to the applicable vendor), or
directly to the applicable vendor, as directed by Sellers, all amounts due and
owing with respect to such Transition Ventev Inventory within sixty (60) days of
receipt by Buyer of such Transition Ventev Inventory. The Parties shall
cooperate following the Closing to arrange for such Transition Ventev Inventory
to be delivered directly to Buyer. For the avoidance of doubt, such post-Closing
Transition Ventev Inventory shall be included as Purchased Assets and Inventory,
and the costs for such post-Closing Transition Ventev Inventory shall be
considered Assumed Liabilities, in each case from and after receipt thereof by
Buyer.
6.15Transition Services. From and after the Closing, Sellers shall provide
transition services to Buyer with respect to Ventev-related matters, and Buyer
shall provide transition services to Sellers, in each case as described and on
the terms set forth on Schedule 6.15. Schedule 6.15 shall provide the services
to be performed, the length of time for the performance of such services, and
the cost to Buyer or Sellers (as applicable) for the provision of such services.
All services set forth on Schedule 6.15 shall be provided by Sellers or Buyer
(as applicable) at a level at least equivalent to those currently provided by,
or with respect to, Sellers’ or Buyer’s current provision of services.
Article 7 
TERMINATION
7.1Termination Events. Without prejudice to other remedies which may be
available to the Parties by Law or this Agreement, this Agreement may be
terminated and the transactions contemplated hereby may be abandoned:
(a)by mutual written consent of the Parties;
(b)by either Party by notice to the other Party in the manner provided in
Section 9.1 if the Closing shall not have been consummated on or prior to
December 31, 2020 (the “Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 7.1(b) shall not be available to the
Party whose failure to perform its obligations under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date;
(c)by Buyer by written notice to Sellers in the manner provided in Section 9.1
(which shall include notice of Buyer’s intention to terminate pursuant to this
Section 7.1(c)), if (i) any representation or warranty of Sellers contained in
Article 3 shall be inaccurate such that the condition set forth in Section
5.4(c)(i) would not be satisfied, or (ii) the covenants or obligations of
Sellers contained in this Agreement shall have been breached in any material
respect such that the condition set forth in Section 5.4(c)(ii) would not be
satisfied; provided, however, that if an inaccuracy or breach is curable by
Sellers by the earlier of (A) twenty (20) days after Buyer notifies Sellers in
writing of the existence of such inaccuracy or breach or (B) the Outside Date
(the “Seller Cure Period”), then Buyer may not terminate this Agreement under
this Section 7.1(c) as a result of such inaccuracy or breach prior to the
expiration of the Seller Cure Period; provided, however, that

33



--------------------------------------------------------------------------------

notwithstanding the foregoing, Buyer’s right under this Section 7.1(c) shall not
be available if Buyer is then in material breach of this Agreement so as to
cause the condition to Closing set forth in Section 5.4(b)(i) or Section
5.4(b)(ii) to not be satisfied as of the Closing Date;
(d)by Sellers by written notice to Buyer in the manner provided in Section 9.1
(which shall include notice of Sellers’ intention to terminate pursuant to this
Section 7.1(d)), if (i) any representation or warranty of Buyer contained in
Article 4 shall be inaccurate such that the condition set forth in Section
5.4(b)(i) would not be satisfied, or (ii) the covenants or obligations of Buyer
contained in this Agreement shall have been breached in any material respect
such that the condition set forth in Section 5.4(b)(ii) would not be satisfied;
provided, however, that if an inaccuracy or breach is curable by Buyer by the
earlier of (A) twenty (20) days after Sellers notify Buyer in writing of the
existence of such inaccuracy or breach or (B) the Outside Date (the “Buyer Cure
Period”), then Sellers may not terminate this Agreement under this Section
7.1(d) as a result of such inaccuracy or breach prior to the expiration of the
Buyer Cure Period; provided, however, that notwithstanding the foregoing,
Sellers’ right under this Section 7.1(d) shall not be available if Sellers are
then in material breach of this Agreement (1) so as to cause the condition to
Closing set forth in Section 5.4(c)(i) or Section 5.4(c)(ii) to not be satisfied
as of the Closing Date or (2) which enables Buyer to give (or Buyer has given)
the notice of termination under Section 7.1(f);
(e)by Sellers by written notice to Buyer in the manner provided in Section 9.1
(which shall include notice of Sellers’ intention to terminate pursuant to this
Section 7.1(e)), if: (i) Sellers have irrevocably given notice to Buyer in
writing in the manner provided in Section 9.1 (which notice may not be provided
by Sellers to Buyer prior to November 15, 2020) that (A) all conditions in
Sections 5.4(a) and 5.4(c) have been and continue to be satisfied (other than
those conditions that by their nature are to be satisfied at the Closing and
that are capable of being so satisfied) and (B) Sellers are willing and able to
consummate the Closing; and (ii) Buyer fails to consummate the Closing within
seven (7) Business Days of receipt by Buyer of the notice referred to in the
foregoing clause (i); provided, however, if Sellers seek to terminate this
Agreement pursuant to this Section 7.1(e) after a Board Change, then the time
period referred to in the foregoing clause (ii) shall be fourteen (14) Business
Days; and
(f)by Buyer by written notice to Sellers in the manner provided in Section 9.1
(which shall include notice of Buyer’s intention to terminate pursuant to this
Section 7.1(f)), if there has been a Board Change and, following such Board
Change, any Seller (i) no longer continues to work in good faith to consummate
the transactions contemplated by this Agreement, (ii) takes material action, or
fails to take material action, which frustrates or impedes the Parties’ ability
to consummate the transactions contemplated by this Agreement, or (iii) requires
material amendments to this Agreement prior to consummating the transactions
contemplated by this Agreement; provided, however, that if any of the foregoing
actions or failure to take action by any Seller is cured by the earlier of (A)
five (5)

34



--------------------------------------------------------------------------------

Business Days after Buyer notifies Sellers in writing of the existence of and
details of such actions or failures to take action which Buyer claims gives rise
to the termination right set forth in this Section 7.1(f) or (B) the Outside
Date, then Buyer may not terminate this Agreement under this Section 7.1(f) as a
result of such action or inaction by any Seller prior to the expiration of such
cure period.
7.2Effect of Termination.
(a)In the event this Agreement is terminated (i) by the Parties pursuant to
Section 7.1(a), (ii) by Buyer pursuant to Section 7.1(b), Section 7.1(c) or
Section 7.1(f), or (iii) by Sellers pursuant to Section 7.1(b), then, as
promptly as practicable (and in any event no later than two (2) Business Days
following such termination), Sellers shall pay (or cause to be paid) the Deposit
Amount to Buyer, in cash by wire transfer of immediately available funds to the
bank account(s) designated by Buyer. In the event this Agreement is terminated
by either Party for any reason other than those stated in the preceding
sentence, Sellers shall retain the Deposit Amount. In the event this Agreement
is terminated by Buyer pursuant to Section 7.1(f), then as promptly as
practicable (and in any event no later than two (2) Business Days following such
termination), Sellers shall pay (or cause to be paid) to Buyer, in cash by wire
transfer of immediately available funds to the bank account(s) designated by
Buyer, (x) all reasonable costs and expenses (including legal fees and expenses)
incurred by Buyer and its Affiliates prior to the termination of this Agreement
in connection with the negotiation, execution and performance of this Agreement
or otherwise in connection with the transactions contemplated hereby, plus (y)
$500,000; provided that the amount payable to Buyer pursuant to this sentence
shall not exceed $1,000,000 (such payment under clause (x) and (y), the
“Termination Payment”). The Parties hereby agree that the retention by Sellers
of the Deposit Amount, or the payment to Buyer of the Termination Payment
pursuant to this Section 7.2, are not penalties but instead are liquidated
damages in a reasonable amount that shall compensate Sellers and its Affiliates,
or Buyer and its Affiliates, in the circumstances in which the applicable amount
is paid or retained for the efforts and resources expended and the opportunities
foregone while negotiating this Agreement and in reliance on this Agreement and
on the expectation of the consummation of the transactions contemplated hereby,
which amount would otherwise be impossible to calculate with precision. The
Parties hereby waive any claims for additional damages in the event of
termination of this Agreement, subject to the last sentence of Section 7.2(b)
and Section 9.19.
(b)Except as set forth in this Section 7.2, in the event of any termination of
this Agreement as provided in Section 7.1, this Agreement shall become wholly
void and of no further force and effect, all further obligations of the Parties
shall terminate and there shall be no Liability on the part of any Party to the
other Party, except that the provisions of this Section 7.2 (Effect of
Termination), Section 6.4(b) (Shipment/Freight Costs), Section 6.9,
(Confidential Information), and Article 9 (Miscellaneous) of this Agreement
shall remain in full force and effect and the Parties shall remain bound by and
continue to be subject to the provisions thereof. Notwithstanding the foregoing,
the provisions of this Section 7.2 shall not relieve

35



--------------------------------------------------------------------------------

either Party of any Liability relating to such Party’s fraud or willful breach
of this Agreement. For purposes of this Agreement, “willful breach” shall mean
any deliberate act or failure to act, which act or failure to act constitutes in
and of itself a material breach of this Agreement, and such action was taken or
such failure occurred with such Party’s knowledge or intention that such action
or failure to act would be expected to constitute a material breach of this
Agreement and such breach resulted in, or contributed to, the failure of any of
the conditions set forth in Article 5 to be satisfied.
Article 8 
INDEMNIFICATION
8.1Indemnification by Sellers . From and after the Closing, and subject to the
limitations set forth in this Article 8, Sellers agree to jointly and severally
indemnify, defend and save Buyer and its Affiliates, and each of their
respective officers, directors, employees, managers, equityholders, trustees,
agents, representatives, successors and assigns (each, a “Buyer Indemnified
Party”) forever harmless from and against, and to promptly pay to any Buyer
Indemnified Party or reimburse any Buyer Indemnified Party for, any and all
Losses sustained or incurred by any Buyer Indemnified Party relating to,
resulting from or arising out of any of the following:
(a)any breach of a representation or warranty made herein by Sellers;
(b)any breach by Sellers of any of the covenants or agreements contained in this
Agreement to be performed by Sellers or any of their Affiliates;
(c)any of the Excluded Liabilities;
(d)any action, demand, proceeding, investigation or claim (whenever made) by any
third party against or affecting Buyer relating to any personal injury or
property damage caused, or alleged to be caused, by any service provided or
product sold, delivered or serviced by Sellers prior to the Closing;
(e)any claims or demands for warranty coverage, service, return, rebate, refund
or similar claims or demands relating to any service provided or product sold,
delivered or serviced by Sellers prior to the Closing;
(f)any action, demand, proceeding, investigation or claim (whenever made) by any
third party of infringement or misappropriation regarding Sellers’ use of the
Ventev Intellectual Property prior to or after the Closing Date;
(g)any Seller Taxes; and
(h)the Parties’ failure to comply with any bulk sales Law and other similar bulk
sales Laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement, compliance with which by Buyer the Parties
hereby waive.

36



--------------------------------------------------------------------------------

8.2Indemnification by Buyer. From and after the Closing, and subject to the
limitations set forth in this Article 8, Buyer agrees to indemnify, defend and
save Sellers and their Affiliates, and their respective officers, directors,
managers, equityholders, employees, trustees, agents, representatives, and
successors and assigns (each, a “Seller Indemnified Party”) forever harmless
from and against, and to promptly pay to any Seller Indemnified Party or
reimburse any Seller Indemnified Party for, any and all Losses sustained or
incurred by any Seller Indemnified Party relating to, resulting from or arising
out of any of the following:
(a)any breach of a representation or warranty made herein by Buyer;
(b)any breach by Buyer of any of the covenants or agreements contained in this
Agreement to be performed by Buyer or any of its Affiliates and
(c)any of the Assumed Liabilities.
8.3Indemnification Procedure for Third Party Claims. In the event that
subsequent to the Closing any Person entitled to indemnification under this
Agreement (an “Indemnified Party”) asserts a claim for indemnification or
receives notice of the assertion of any claim or of the commencement of any
action or proceeding by any entity that is not a party to this Agreement or an
Affiliate of a party to this Agreement (including any Governmental Authority) (a
“Third Party Claim”) against such Indemnified Party, against which a party to
this Agreement is required to provide indemnification under this Agreement (an
“Indemnifying Party”), the Indemnified Party shall give written notice (a “Claim
Notice”) together with a statement of any available information regarding such
claim to the Indemnifying Party (including the amount (or an estimate) of the
Losses that have been or may reasonably be expected in good faith to be suffered
by the Indemnified Party) within thirty (30) days after learning of such claim
(or within such shorter time as may be necessary to give the Indemnifying Party
a reasonable opportunity to respond to such claim). The Indemnifying Party shall
have the right, upon written notice to the Indemnified Party (the “Defense
Notice”) within thirty (30) days after receipt from the Indemnified Party of the
Claim Notice, which notice by the Indemnifying Party shall specify the counsel
it will appoint to defend such claim (“Defense Counsel”), to conduct at its
expense the defense against such claim in its own name, or if necessary in the
name of the Indemnified Party; provided, however that, as a condition precedent
to the Indemnifying Party’s right to assume control of such defense, it must
first (i) enter into an agreement with the Indemnified Party (in form and
substance reasonably satisfactory to the Indemnified Party) pursuant to which
the Indemnifying Party agrees to be fully responsible for all Losses relating to
such claim and unconditionally guarantees the payment and performance of any
Liability which may arise with respect to such claim or the facts giving rise to
such claim for indemnification, and (ii) furnish the Indemnified Party with
reasonable evidence that the Indemnifying Party is and will be able to satisfy
any such Liability to the extent Losses arise from such claim and the
Indemnifying Party is found to be liable therefor pursuant to terms of this
Agreement, subject to each of the limitations set forth herein; provided,
further, however, that in the event the Indemnifying Party assumes control of
the defense, the Indemnified Party shall have the right to approve the Defense
Counsel, which approval shall not be unreasonably withheld, conditioned or
delayed, and

37



--------------------------------------------------------------------------------

in the event the Indemnifying Party and the Indemnified Party cannot agree upon
such counsel within ten (10) days after the Defense Notice is provided, then the
Indemnifying Party shall propose an alternate Defense Counsel, which shall be
subject again to the Indemnified Party’s approval, which approval again shall
not be unreasonably withheld, conditioned or delayed. If the Parties still fail
to agree on Defense Counsel, then, at such time, they shall mutually agree in
good faith on a procedure to determine the Defense Counsel. Notwithstanding the
foregoing, however, the Parties agree that Ballard Spahr LLP (with respect to
Sellers) and Katten Muchin Rosenman LLP (with respect to Buyer) shall be deemed
to be pre-approved as Defense Counsel upon request by either Party.

(a)In the event that the Indemnifying Party shall fail to give the Defense
Notice, it shall be deemed to have elected not to conduct the defense of the
subject claim, and in such event the Indemnified Party shall have the right to
conduct such defense in good faith and to compromise and settle the claim
without prior consent of the Indemnifying Party and the Indemnifying Party will
be liable for all costs, expenses, settlement amounts or other Losses paid or
incurred in connection therewith.
(b)In the event that the Indemnifying Party does deliver a Defense Notice and
thereby elects to conduct the defense of the subject claim, the Indemnified
Party will cooperate with and make available to the Indemnifying Party such
assistance and materials as it may reasonably request, all at the expense of the
Indemnifying Party, and the Indemnified Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing,
provided that the Indemnifying Party shall have the right to compromise and
settle the claim only with the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, conditioned or delayed.
(c)Without the prior written consent of the Indemnified Party, the Indemnifying
Party will not enter into any settlement of any Third Party Claim or cease to
defend against such claim, if pursuant to or as a result of such settlement or
cessation, (i) injunctive or other equitable relief would be imposed against the
Indemnified Party, or (ii) such settlement or cessation would lead to liability
or create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder.
(d)The Indemnifying Party shall not be entitled to control, and the Indemnified
Party shall be entitled to have sole control over, the defense or settlement of
any claim to the extent that the claim seeks (i) any order, injunction or other
equitable relief against the Indemnified Party or (ii) involves criminal or
quasi-criminal allegations.
(e)Any judgment entered or settlement agreed upon in the manner provided herein
shall be binding upon the Indemnifying Party, and shall conclusively be deemed
to be an obligation with respect to which the Indemnified Party is entitled to
prompt indemnification hereunder.

38



--------------------------------------------------------------------------------

8.4Failure to Give Timely Notice. A failure by an Indemnified Party to give
timely, complete or accurate notice as provided in Section 8.3 will not affect
the rights or obligations of any Party hereunder except and only to the extent
that, as a result of such failure, any Party entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure to give timely notice.
8.5Survival of Representations, Warranties and Covenants; Time Limits on
Indemnification Obligations. All representations, warranties, covenants and
agreements contained in this Agreement shall survive for the following periods:
(a) the representations and warranties contained in Sections 3.1 (Organization
and Authority), 3.2(a) (Title to Purchased Assets), 3.5 (Intellectual Property),
3.6 (No Conflict), 3.11 (Finders’ Fees), 3.13 (Financial Information), 4.1
(Organization), 4.2 (Authorization), 4.3 (No Conflict), and 4.4 (Finders’ Fees)
shall survive until the date thirty (30) days after expiration of the applicable
statute of limitations period (the representations and warranties in this clause
(a), the “Fundamental Representations”); (b) all other representations and
warranties of Sellers or Buyer contained in this Agreement shall survive for a
period of twelve (12) months after the Closing Date; and (c) all covenants and
agreements contained in this Agreement shall survive in accordance with their
terms as set forth herein and, if no term is specified, indefinitely.
Indemnification claims which a Party properly asserts on or prior to the
expiration of the applicable period specified above shall survive until the
resolution of such claims.
8.6Limitations on Indemnity.
(a)Except with respect to any claim involving fraud by Sellers or claims for
breaches of any of the Fundamental Representations, Sellers shall not have
liability under Section 8.1(a) until (i) the aggregate amount of Losses
attributable to indemnification claims for which a Claim Notice was properly
delivered to Sellers pursuant to Section 9.1 exceeds one percent (1.0%) of the
Cash Consideration (the “Deductible Amount”), in which case the Buyer
Indemnified Parties shall be entitled to be indemnified for Losses attributable
to each indemnification claim which exceeds the Deductible Amount in an amount
up to twenty percent (20.0%) of the Cash Consideration in the aggregate (the
“Cap Amount”). Notwithstanding the foregoing or anything else to the contrary
contained in this Agreement, in no event shall Sellers be liable to Buyer for
Losses under Section 8.1 in excess of the Purchase Price, except with respect to
any claim involving fraud by Sellers.
(b)Except with respect to any claim involving fraud by Buyer or claims for
breaches of any of the Fundamental Representations, Buyer shall not have
liability under Section 8.2(a) until (i) the aggregate amount of Losses
attributable to indemnification claims for which a Claim Notice was properly
delivered to Buyer pursuant to Section 9.1 exceeds the Deductible Amount, in
which case the Seller Indemnified Parties shall be entitled to be indemnified
for Losses attributable to each indemnification claim which exceeds the
Deductible Amount in an amount up to the Cap Amount. Notwithstanding the
foregoing or anything else to the

39



--------------------------------------------------------------------------------

contrary contained in this Agreement, in no event shall Buyer be liable to
Sellers for Losses under Section 8.2 in excess of the Purchase Price, except
with respect to any claim involving fraud by Buyer.
(c)In the event that a particular matter entitles an Indemnified Party to
indemnification pursuant to more than one provision of this Article 8, such
Indemnified Party shall be entitled to recover a particular dollar amount of
Losses associated with such matter only once pursuant to this Article 8.
(d)An Indemnified Party shall not be entitled to indemnification for any Losses
relating to any matter to the extent (but only to the extent) that such Losses
are taken into account in the final determination of the Final Inventory Value
pursuant to Section 2.4.
(e)For purposes of this Article 8, the amount of any Losses incurred by any
Indemnified Party shall be calculated net of (i) any amounts actually recovered
by such Indemnified Party from a third party with respect to such Losses, less
the reasonable costs and expenses incurred to obtain such recovery; and (ii) any
third party insurance proceeds actually received by such Indemnified Party with
respect to such Losses under any applicable insurance policy, less the
reasonable costs and expenses incurred by such Indemnified Party to collect such
insurance proceeds (including reasonable attorneys’ fees, any deductibles and
any increases in premium directly related to obtaining such insurance proceeds).
(f)If an Indemnified Party receives any amounts under applicable insurance
policies or coverages or from any third party alleged to be responsible for any
Losses (each, a “Collateral Source”) subsequent to an indemnification payment by
the Indemnifying Party, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification payment up to the amount
received by the Indemnified Party, net of any reasonable and documented
out-of-pocket expenses incurred by the Indemnified Party in collecting such
amount (the “Recovery Costs”). In addition, the amount of any indemnification
obligation hereunder shall be reduced by any amount actually received by the
Indemnified Party from a Collateral Source (whether received before or
subsequent to an indemnification payment being made hereunder), less the
Recovery Costs.
8.7Materiality. For purposes of (a) determining whether or not a breach of a
representation or warranty in this Agreement has occurred, and (b) calculating
the amount of Losses arising out of, relating to or resulting from any such
breach or inaccuracy, the references to “material,” “Material Adverse Effect” or
other materiality qualifications (or correlative terms), shall be disregarded;
provided, however, that solely with respect to clause (a) above, such
qualifications shall not be disregarded in the case of the representation and
warranty contained in Section 3.7(c).

40



--------------------------------------------------------------------------------

8.8Exclusive Remedy. From and after the Closing, the provisions of this Article
8 will provide the exclusive remedy of any Indemnified Party for any claim under
or in respect of this Agreement, except that the foregoing will not (a) limit
the right of any Party to bring an action based on fraud or under any of the
other Transaction Documents or (b) limit each Party’s rights under Sections 2.4
or 2.5. Nothing set forth in this Article 8 will be deemed to prohibit or limit
any Party’s right at any time, after the Closing (but subject to any time
limitations contained herein), to seek injunctive or equitable relief for the
failure of any other Party to perform any covenant or agreement contained
herein.
8.9Adjustments to Purchase Price. Any payments made by any Party pursuant to
this Article 8 shall be treated as an adjustment to the Purchase Price for all
purposes.
8.10Setoff. If any payment for any Loss is owed to an Indemnified Party under
this Article 8, such Indemnified Party may recover some or all of such amount
owed to such Indemnified Party under this Article 8 by setting off the amount of
such indemnification obligation against any amounts then due and payable by such
Indemnified Party to the Indemnifying Party or its Affiliates, and the exercise
of such right shall not constitute a breach of such Indemnified Party’s
obligations under this Agreement or any other agreement with the applicable
Indemnifying Party; provided, however, that an Indemnified Party may only
exercise such set-off right for any Losses that have been determined by a
non-appealable order by a court of competent jurisdiction, are undisputed or
otherwise agreed by the Parties to be final.
Article 9 
MISCELLANEOUS
9.1Notices, Consents, etc. Any notices, consents or other communication required
to be sent or given hereunder by any Party shall in every case be in writing and
shall be deemed properly served if (a) delivered personally, (b) sent by a
recognized overnight courier service or (c) sent via electronic mail to the
Parties at the addresses as set forth below or at such other addresses as may be
furnished in writing.
(a)If to Sellers:

TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, MD

Attention: Aric Spitulnik

Email: Spitulnik@tessco.com

with a copy (which shall not constitute notice) to:

Ballard Spahr LLP

300 E Lombard Street

Baltimore, MD 21202

Attention: Douglas Fox and Michael Kuhn

Email: foxd@ballardspahr.com and kuhnm@ballardspahr.com

41



--------------------------------------------------------------------------------

(b)If to Buyer:

Voice Comm LLC

80 Twinbridge Drive

Pennsauken, NJ 08110

Attention: Derek Weiss and Glen Roland

Email: dweiss@myvoicecomm.com and groland@myvoicecomm.com

with a copy (which shall not constitute notice) to:

Rockwave Capital

126 East 56th Street

New York, NY 10022

Attention: Daniel Goldberg

Email: dg@rockwavecapital.com

and to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Attention: Evan Borenstein

Email: evan.borenstein@katten.com

Date of service of such notice shall be (i) the date such notice is personally
delivered, (ii) the next succeeding Business Day after date of delivery to the
overnight courier if sent by overnight courier for next Business Day service or
(iii) on the date of transmission if sent by electronic mail and upon
confirmation of transmission or receipt generated by the sender’s computer
showing that such communication was sent to the appropriate electronic mail
address on a specified date. Any Party may change the address for notice by
notifying the other Party of such change in accordance with this Section 9.1.

9.2Public Announcements. No Party shall issue any press release or make any
public statement with respect to this Agreement or the transactions contemplated
herein without the prior written consent of the other Party (not to be
unreasonably withheld, conditioned or delayed), except that (a) any Party may
make any disclosure required by applicable Laws (including securities Laws) or
stock exchange rules if it determines in good faith that it is required to do
so, (b) either Party may make disclosure or public statements with respect to
this Agreement, the transactions contemplated herein and related matters in its
interactions with investors, market makers and other securities professionals
(e.g. in the course of discussion on earnings calls), and (c) following the
Closing, Buyer and Sellers may each issue a press release announcing the Closing
of the transactions set forth herein (provided that the other Party has first
been provided an opportunity to review such press release prior to its
issuance); provided, however, that in the case of (a) or (b), the Party making
such disclosure or public statement shall allow the other Party reasonable time
to review and comment on such release or public statement in advance of such

42



--------------------------------------------------------------------------------

issuance, and shall consider any comments received by the non-disclosing Party
in good faith in advance of making any such disclosure or public statement.

9.3Severability. The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of any other
provision.
9.4Amendment and Waiver. This Agreement may be amended, or any provision of this
Agreement may be waived, provided that any such amendment or waiver will be
binding on Buyer only if such amendment or waiver is set forth in a writing
executed by Buyer, and provided that any such amendment or waiver will be
binding upon Sellers, only if such amendment or waiver is set forth in a writing
executed by Sellers. The waiver by any Party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
breach.
9.5Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each of the Parties and delivered to the
other Parties.
9.6Execution and Delivery. A .pdf or other reproduction of this Agreement may be
executed by one or more Parties, and an executed copy of this Agreement may be
delivered by one or more Parties by electronic mail or other electronic
transmission device (including .pdf or any electronic signature complying with
the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) pursuant to which
the signature of or on behalf of such Party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any Party, all Parties agree to execute an original of this
Agreement as well as any .pdf or other reproduction hereof.
9.7Expenses. Except as paid prior to the Closing Date or otherwise specifically
provided herein (including pursuant to Section 7.2) or in the Transaction
Documents, whether or not the transactions contemplated herein are consummated,
each of the Parties shall pay all costs and expenses incurred or to be incurred
by such Party in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated by this Agreement.
9.8Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the Laws
of the State of Delaware, without giving effect to provisions thereof or of any
other jurisdiction regarding conflict of laws. Each of the Parties irrevocably
consents to the exclusive jurisdiction and venue of the Chancery Court of the
State of Delaware or, if such court does not have jurisdiction, the United
States District Court for the District of Delaware in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the Laws
of the State of Delaware for such Persons, and waives and covenants not to
assert or plead any objection that they might otherwise have to such
jurisdiction and such process.

43



--------------------------------------------------------------------------------

9.9Waiver of Jury Trial. Each Party hereby waives (to the fullest extent
permitted by Law) its respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement. The Parties acknowledge that
this waiver is a material inducement to enter into this Agreement. This waiver
is irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, renewals, supplements
or modifications to this Agreement or to any other documents or agreements
relating to the transactions contemplated hereby. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.
9.10Headings. The subject headings of Articles and Sections of this Agreement
are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.
9.11Assignment. This Agreement is intended to bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns. This Agreement will not be assignable or delegable by either Party
without the prior written consent of the other Party; provided, however, Sellers
agree and acknowledge that Buyer is permitted to collaterally assign all of
Sellers’ representations, warranties and indemnifications hereunder to, and for
the benefit of, any lender to Buyer or its Affiliates.
9.12Definitions. For purposes of this Agreement, the following terms have the
meaning set forth below:

“Acquisition Proposal” means a bona fide offer or proposal to acquire, directly
or indirectly, the Retail Business or all or any substantial portion of the
Purchased Assets, in each case, in a single transaction or series of related
transactions (whether such acquisition is structured as a sale of stock, sale of
assets, merger, recapitalization or otherwise, other than the transactions
provided for in this Agreement).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For purposes of the immediately preceding sentence, the term “controls”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means (a) the current
ownership of, or contractual right to vote, at least a majority of the
outstanding voting securities of a Person or (b) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of such a Person, by contract or otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax Law).

“Board Change” means the occurrence of a change in the current Board of
Directors of Parent such that the current members of the Board of Directors
other than Robert B. Barnhill, Jr. no longer comprise a majority of the members
of the Board.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
the banks in New York, New York are closed.

44



--------------------------------------------------------------------------------

“Calendar Quarter” means March 31, June 30, September 30, or December 31, as
applicable.

“Cash Consideration” means the sum of (a) $5,000,000, (b) the Transition Ventev
Inventory Amount and the amounts paid by Buyer to Sellers for Transition Ventev
Inventory delivered to Buyer after the Closing Date, and (c) the Final Inventory
Value.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract Year” means the calendar year, except as otherwise set forth in
Section 6.3(b).

“COVID-19” means the infectious disease caused by severe acute respiratory
syndrome coronavirus 2 (SARS-CoV-2) and commonly known as “COVID-19.”

“COVID-19 Measure” means any action taken by Sellers, or that Sellers refrain
from taking, on the basis of any requirement of any quarantine, “shelter in
place”, “stay at home”, workforce reduction, social distancing, shut down,
closure, sequester, or any other Law, Governmental Order, directive, guidelines,
or written recommendations (which shall include recommendations included on
websites, social media or other electronic means) by any Governmental Authority
in connection with or in response to the COVID-19 Pandemic.

“COVID-19 Pandemic” means the pandemic caused by COVID-19 which, as of the date
hereof, has spread throughout the world and has resulted in Governmental
Authorities implementing numerous measures to try to contain COVID-19, including
travel bans and restrictions, quarantines, shelter-in-place orders, stay-at-home
orders and shutdowns.

“Estimated Inventory Value” means an amount equal to the [--] of the Inventory
(other than the Transition Ventev Inventory) set forth on the Valuation Model,
to be calculated in accordance with the Valuation Model.

“Excluded Inventory” means (a) all inventory of the Retail Business supplied by
a Specified Vendor that has not established a commercial relationship with Buyer
prior to the Closing Date (including any additions to such inventory due to
customer returns after the Closing or acquired by Sellers subsequent to the
Closing in the ordinary course pursuant to purchase orders submitted prior to
Closing) and (b) all Excluded European Inventory.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

45



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Wastes” means: (a) hazardous materials, hazardous substances,
extremely hazardous substances or hazardous wastes, as those terms are defined
by the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., and any other Environmental and Safety Requirements; (b)
petroleum, including crude oil or any fraction thereof which is liquid at
standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7
pounds per square inch absolute); (c) any radioactive material, including any
source, special nuclear, or by-product material as defined in 42 U.S.C. §2011 et
seq.; (d) asbestos in any form or condition; and (e) any other material,
substance or waste to which liability or standards of conduct may be imposed
under any Environmental and Safety Requirements.

“Inventory” means all inventory of the Retail Business, wherever located
(including all Transition Ventev Inventory), other than Excluded Inventory and
Excluded Ventev Inventory, in each case as listed on Schedule 1.2(a), as updated
as of the Closing.

“Inventory Holdback Amount” means an amount equal to [--] of the Estimated
Inventory Value, calculated in accordance with the Valuation Model as of the
Closing.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” means any indebtedness, liabilities or obligations of any nature
whatsoever, whether accrued or unaccrued, absolute or contingent, direct or
indirect, asserted or unasserted, fixed or unfixed, known or unknown, choate or
inchoate, perfected or unperfected, liquidated or unliquidated, secured or
unsecured, or otherwise, and whether due or to become due.

“Liens” means any claims, liens, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, encumbrances or
security interests of any kind or nature whatsoever.

“Losses” means any and all losses, actual damages, Liabilities, Taxes,
deficiencies, demands, claims, suits, actions, causes of action, assessments,
interest, fines, penalties, costs or expenses, including reasonable attorneys’
fees and expenses (but excluding, in each case, punitive damages unless such
damages are paid to a third party).

“Material Adverse Effect” means (a) any state of facts, events, changes,
effects, results, occurrences, circumstances or developments that, individually
or in the aggregate with all other facts, events, changes, effects, results,
occurrences, circumstances or developments, would, or would reasonably be
expected to, prevent or materially impair or delay Sellers’ ability to
consummate the transactions contemplated by this Agreement in a timely manner,
and (b) any state of facts, events, changes, effects, results, occurrences,
circumstances or developments that, individually or in the aggregate with all
other facts, events, changes, effects, results, occurrences, circumstances or
developments, has had or would reasonably be expected to have, a material
adverse effect on the financial condition, assets, liabilities, business or
operating results of the

46



--------------------------------------------------------------------------------

Retail Business taken as a whole; provided that none of the following either
alone or taken together with other facts, events, changes, effects, results,
occurrences, circumstances or developments, will constitute, or be taken into
account in determining whether there has been a Material Adverse Effect: (i)
changes, events, occurrences or developments in, or effects or results arising
from or relating to, general business or economic conditions affecting the
industry in which the Retail Business operates, including cyclical fluctuations
and trends; (ii) changes, events, occurrences or developments in, or effects or
results arising from or relating to, national or international political or
social conditions, including the engagement by the United States in hostilities
or the escalation thereof, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence or the escalation of any military,
cyber or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, asset, equipment or personnel of the United States; (iii) changes,
events, occurrences or developments in, or effects or results arising from or
relating to, financial banking, or securities markets; (iv) changes in, or
effects arising from or relating to, any earthquake, hurricane, tsunami,
tornado, flood, mudslide or other natural disaster, pandemic (including the
COVID-19 Pandemic), weather condition, explosion or fire or other force majeure
event or act of God; (v) changes, events, developments, occurrences, results or
effects arising from or relating to the announcement, pendency or performance of
this Agreement or the transactions contemplated hereby; or (vi) any failure, in
and of itself, to achieve any budgets, projections, forecasts, estimates, plans,
predictions, performance metrics or operating statistics or the inputs into such
items (but, for the avoidance of doubt, not the underlying causes of any such
failure to the extent such underlying cause is not otherwise excluded from the
definition of Material Adverse Effect), except in the case of the foregoing
clauses (i), (ii) and (iii), to the extent such facts, events, changes, effects,
results, occurrences, circumstances or developments have a disproportionate
impact on the Retail Business, as compared to other participants engaged in the
industries in which the Retail Business operates.

“Net Sales Proceeds” means (a) the gross sales price of Inventory; and (b) the
value of any non-cash consideration provided by a vendor in connection with
opportunistic, non-ordinary course or one-off arrangements with such vendor
(excluding standard return right or stock balancing) pursuant to which Buyer
swaps or exchanges Inventory purchased from Sellers for newer inventory of such
vendor (with the value of the corresponding newer inventory constituting the
proceeds subject to the post-Closing purchase price adjustment set forth in this
Agreement), in each case less out-of-pocket expenses associated with the sale or
other transaction (e.g., freight costs, credit cards fees, packaging, and
similar expenses) excluding selling, general and administrative expenses. For
purposes of clause (a) above, Buyer shall not discount certain items of
Inventory or allocate the value received upon the sale of multiple items of
Inventory in each case in bad faith for the purpose of avoiding payment on the
post-Closing purchase price adjustment set forth in this Agreement.
Notwithstanding the foregoing, for purposes of Section 2.5, any Royalty paid
pursuant to Section 6.3(b) shall constitute an out-of-pocket expense associated
with the sale and be deducted from the calculation of Net Sales Proceeds.

“Organizational Documents” means (a) in the case of any Person organized as a
corporation, the certificate or articles of incorporation of such corporation
and the bylaws of such corporation, (b) in the case of any Person organized as a
limited liability company, the certificate of formation or organization and the
limited liability company agreement or operating agreement, (c) in the case of
any Person organized as a limited partnership, the certificate of limited

47



--------------------------------------------------------------------------------

partnership and partnership agreement of such limited partnership, (d) in the
case of any other Person, all constitutive or organizational documents of such
Person which address matters relating to the business and affairs of such Person
similar to the matters addressed by the documents referred to in clauses (a)
through (c) above in the case of Persons organized as corporations, limited
liability companies or limited partnerships and (e) any amendment to any of the
foregoing.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, limited liability company, corporation,
entity or Governmental Authority.

“Seller Taxes” means, without duplication, (a) any and all Taxes imposed on
Sellers for any taxable period, (b) any and all Taxes imposed on or with respect
to the Purchased Assets for any taxable period (or portion of any taxable
period) ending on or before the Closing Date, (c) any and all Taxes imposed in
connection with the transactions contemplated by this Agreement (including any
Transfer Taxes), or (d) any and all amounts payable (including Taxes) by Buyer
with respect to the Purchased Assets as a result of transferee, successor or
similar liability (including bulk transfer or similar Laws) by operation of Law
(including pursuant to Treasury Regulations Section 1.1502-6 (or any predecessor
or successor thereof or any analogous or similar Law)) or otherwise, which
relate to an event or transaction occurring on or before the Closing Date.

“SKU” means the manufacturer part number applicable to a particular product or
good.

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing; the foregoing shall include any
transferee or secondary liability for a tax and any liability assumed by
agreement or arising as a result of being (or ceasing to be) a member of any
Affiliated Group (or being included (or required to be included) in any Tax
Return relating thereto).

“Tax Return” means any return, declaration, report, claim for refund,
information return, notice, form or other documents filed or required to be
filed, or maintained or required to be maintained, in connection with the
determination, assessment or collection of any Tax of any Person or the
administration of any Laws relating to any Tax, including any schedule,
statements or attachment thereto or amendment thereof.

“Transaction Documents” means all agreements and instruments contemplated by and
being delivered pursuant to or in connection with this Agreement.

“Transition Ventev Inventory” means Ventev-branded, mobile device accessory
inventory and any Apple connectors which Buyer directed Sellers to purchase or
consented to Sellers ordering on or after [--], through the Closing Date;
provided, however that any such

48



--------------------------------------------------------------------------------

inventory which has been ordered but is in production or in transit as of the
Closing shall only constitute Transition Ventev Inventory when it is received by
Buyer.

“Transition Ventev Inventory Amount” means an amount equal to [--] of Sellers’
all-in cost with respect to Transition Ventev Inventory held by Sellers as of
the Closing (which, for the avoidance of doubt, shall not include any Transition
Ventev Inventory [--]), other than Excluded Ventev Inventory.

“Treasury Regulations” means the United States Treasury regulations issued
pursuant to the Code.

9.13Entire Agreement. This Agreement and all the Schedules attached to this
Agreement (all of which shall be deemed incorporated in the Agreement and made a
part hereof) and the Transaction Documents set forth the entire understanding of
the Parties with respect to the subject matter hereof, and shall not be modified
or affected by any other agreement, offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and supersede each such agreement, offer,
proposal, statement or representation, including that certain Non-Binding Letter
of Intent for Mobile Device Accessories Business, dated as of July 21, 2020,
between the Parties, and that certain Confidentiality Agreement, dated as of
April 29, 2020 (each of which shall terminate as of the date hereof), between
the Parties, and may be modified only by instruments signed by the Parties.
9.14Third Parties. Except as set forth in Article 8, nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person,
other than the Parties and their respective permitted successors and assigns,
any rights or remedies under or by reason of this Agreement.
9.15Interpretative Matters. Unless the context otherwise requires, (a) all
references to Articles, Sections or Schedules are to Articles, Sections or
Schedules in this Agreement and (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and the term
“including” shall mean by way of example and not by way of limitation.
9.16No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction will be applied against any Party.
9.17Knowledge. Where any representation or warranty contained in this Agreement
is expressly qualified by reference “to the Knowledge of Sellers,” “to Sellers’
Knowledge,” or words of similar import, it refers to the actual awareness of
Sandip Mukjaree, Aric Spitulnik or Elizabeth Robinson as to the existence or
absence of facts or circumstances that are the subject of such representations
and warranties after due inquiry.
9.18Schedules. The inclusion of any matter in any section or subsection of the
Disclosure Schedule shall be deemed to be an inclusion in any other referenced
section of subsection of the Disclosure Schedules if it is readily apparent on
the face of such

49



--------------------------------------------------------------------------------

disclosure that the disclosure applies to such other referenced section or
subsection. Inclusion of any matter in the Disclosure Schedule shall expressly
not be deemed to constitute an admission by a Party or otherwise imply that any
such matter is material, has a Material Adverse Effect or creates a measure for,
or further defines the meaning of, materiality or Material Adverse Effect and
their correlative terms for the purposes of this Agreement. Any capitalized
terms used but not defined in any section of the Disclosure Schedule shall have
the same meaning assigned to such term herein.

9.19Injunctive Relief; Specific Performance.
(a)The Parties agree that irreparable damage would occur and that the Parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, except as expressly provided in the
following sentence. It is accordingly agreed that the Parties shall be entitled
to seek an injunction or injunctions to prevent breaches or threatened breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement the Chancery Court of the State of Delaware or, if such court does not
have jurisdiction, the United States District Court for the District of Delaware
and, in any action for specific performance, each Party waives the defense of
adequacy of a remedy at law and waives any requirement for the securing or
posting of any bond in connection with such remedy, such right of specific
performance being in addition to any other remedy to which such Party is
entitled at law or in equity (subject to the limitations set forth in this
Agreement). Notwithstanding anything to the contrary in this Agreement or
otherwise: (i) neither Party shall be entitled to specific performance or other
equitable relief under this Section 9.19(a) if this Agreement has been validly
terminated in accordance with Section 7.1; and (b) while a Party’s pursuit of
specific performance at any time shall not be deemed to constitute an election
of remedies or waiver of the right to pursue any other right or remedy to which
such Party may be entitled, under no circumstances shall a Party or any of its
Affiliates, directly or indirectly, be permitted or entitled to receive both a
grant of specific performance or other equitable relief (other than to prevent
breaches of any restrictive covenants contained herein), on the one hand, and
the payment of any monetary damages (including, for the avoidance of doubt, due
to a “willful breach,” Sellers’ retention of the Deposit Amount or Buyer’s
receipt of the Termination Payment), on the other hand.
(b)Notwithstanding Section 9.19(a) (but subject to the last sentence thereof and
the other limitations set forth therein), it is explicitly agreed that the right
of Sellers to seek an injunction, specific performance or other equitable
remedies in connection with enforcing Buyer’s obligations to consummate the
transactions contemplated hereby and to effect the Closing shall be subject to
the requirements that: (i) all of the conditions set forth in Section 5.4(a) and
5.4(c) (other than those conditions that by their nature are to be satisfied at
the Closing and that are capable of being so satisfied) have been satisfied (and
continue to be satisfied) or waived in accordance with this Agreement at the
time that the Closing would have occurred or been required to occur pursuant to
Section 5.1; (ii) Sellers

50



--------------------------------------------------------------------------------

have delivered to Buyer the notice required by Section 7.1(e); and (iii) Buyer
fails to consummate the Closing in the time period required by Section 7.1(e).
(c)Notwithstanding Section 9.19(a) (but subject to the last sentence thereof and
the other limitations set forth therein), it is explicitly agreed that the right
of Buyer to seek an injunction, specific performance or other equitable remedies
in connection with enforcing Sellers’ obligations to consummate the transactions
contemplated hereby and to effect the Closing shall be subject to the
requirements that: (i) all of the conditions set forth in Section 5.4(a) and
5.4(b) (other than those conditions that by their nature are to be satisfied at
the Closing and that are capable of being so satisfied) have been satisfied (and
continue to be satisfied) or waived in accordance with this Agreement at the
time that the Closing would have occurred or been required to occur pursuant to
Section 5.1; (ii) Buyer has confirmed to Sellers in writing that it is ready,
willing and able to consummate the transactions contemplated by this Agreement
and that if specific performance is granted the Closing will occur, and Sellers
have failed to consummate the transactions contemplated by this Agreement within
seven (7) Business Days of receipt of such written confirmation (or the Outside
Date, if earlier).

[Signature page follows.]



51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

SELLERS:



TESSCO TECHNOLOGIES INCORPORATED





By:/s/ Aric Spitulnik

Name:Aric Spitulnik

Its:CFO



TESSCO INCORPORATED





By:/s/ Aric Spitulnik

Name:Aric Spitulnik

Its:CFO





TESSCO COMMUNICATIONS INCORPORATED



By:/s/ Aric Spitulnik

Name:Aric Spitulnik

Its:CFO





BUYER:



VOICE COMM, LLC





By:/s/Derek Weiss

Name:Derek Weiss

Its:Chief Executive Officer



--------------------------------------------------------------------------------